 In the Matter ofOLD TOWNSHOECOMPANYandUNITED SHOE:WORKERS OF AMERICA, CIOIn the MatterOf PENOBSCOTSHOE COMPANYandUNITED SHOEWORKERS OF AMERICA, CIOCases Nos. 1-CA-409 and 1-CA-491.Decided September 15, 1950DECISION AND ORDEROn March 31,1950, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents, theGeneral Counsel, and the Union filed exceptions to the IntermediateReport and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the.Intermedi-ate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with thisDecision and Order.21.We agree with the Trial Examiner that there was no refusal tobargain on the part of the Respondentsbeforethe strike.We alsoagree with the Trial Examiner that both Respondents had failed andrefused to bargain with the Unionduringandafterthe strike.TheTrial Examiner, however, found a refusal to bargainonly on and after1The requestfor oral argument by the Respondentsis herebydenied as the record andthe briefs,in our opinion,adequatelypresent the issues andthe positions of theparties.2TheRespondents move to dismiss the complaintson the groundthat the Board had nojurisdiction to issue the complaints in this case because the charges pursuantto whichthe complaintswere issued,were filedby a labororganization affiliated with the Congress-of Industrial Organizationswhich at thattimewas not incompliance with Section 9.(h)of the amended Act. For thereasons stated inJ.H.Rutter-Rex Manufacturing Company,Inc.,90 NLRB 130, this motionisdenied.See also(Pest Texas UtilitiesCo., Inc.,184F. 2d 233 (C..A. D. C.):91 NLRB No. 35.240 OLD TOWN SHOE COMPANY241July'21, 194.9.We cannot agree with this conclusion, for the follow-ing reasons :As is fully detailed in the Intermediate Report, the Union and theRespondents had been negotiating for a collective bargaining agree-ment between March and June of 1949. On June 14, following animpasse on the subject of union security, the employees of both Re-spondents went out on strike.On the following day, the Respondents'attorney was quoted in the Bangor Daily News as stating, "We won'tnegotiate on the question of a union shopor anything elseunless theycall off the strike." (Emphasis added.)On June 17, 1949, in. "AnOpen Letter to Our Employees and Citizens of Old Town," signed bythe Respondents, and inserted in the pay envelopes of some of theemployees, the Respondents stated, "We are definitely committed notto meet with the CIO until this unlawful strike is called off by theorganizers in recognition of their grave error.Only then will weresume negotiations."(Emphasis added.)On the same day, thePenobscot Times quoted a statement by one of the Respondents'owners, made during an interview on June 15, that the Respondentswould not negotiate until the strikers had returned to work.State-ments similar to the ones described appeared thereafter in local news-papers, either in the form of interviews or as a paid advertisement.The Respondents contend that despite these statements, there can beno refusal to bargain in violation of Section 8 (a) (5) of the Act inthe absence of a prior request by the Union for the resumption ofnegotiations after the commencement of the strike. It is concededthat no such request was made during the first several. weeks of thestrike.Although it is true that normally a prior request to bargainis a condition precedent to a finding of refusal to bargain,' it seemsclear that in the face of the Respondents' publicly stated policy notto bargain on anything during the strike, any request by the Unionwould have been a useless gesture.Present in this case, therefore, arespecific circumstances which take it out of the general rule.4That the announced policy of the Respondents not to bargain duringthe strike was not a mere outburst or expression of pique provoked bythe calling of the strike and thought better of soon thereafter,5 is mademanifest by the continued repetition of these statements throughoutthe course of the strike and the Respondents' entire conduct both dur-ing and after the strike. Indeed, not only were the statements inquestion made, but, as the Trial Examiner found, the Respondents3N. L. R. B. v. Columbian Enameling and Stamping Company,306 U. S. 292.4 SeeNorfolk Southern Bus Corporation,66 NLRB 1165,1176;The Burke MachineTootCompany,36 NLRB 1329,1341-1342.e Cf. The Fafnir Bearing Company,73NLRB 1008,1011-10,12. .242DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowed no disposition to meet with the Union even when the latterthrough intermediaries, at a subsequent stage of the strike, explicitlyrequested such meeting, and reduced its demands in order to makefurther negotiations more feasible; 6 the Respondents solicited indi-vidual strikers to return to work in derogation of the collective bar-gaining representative; and they sought to avoid any meeting withthe Union after the strike, resorting to dilatory tactics to that end.Under the circumstances thus described, we find that the Respond-ents by their statements and conduct commencing with the inceptionof the strike, made it unequivocably clear to the Union that they didnot intend to bargain with it; that in the light thereof a specific requestby the Union to resume negotiations would have been futile; 7 and thatthe Respondents, by such statements and conduct, had failed and re-fused to bargain with the Union in violation of Section 8 (a) (5) ofthe Act.$ Specifically, we find that the Respondents' refusal to bargaindates from June 17, 1949, as it was on that date that the policy of theRespondents not to bargain was clearly and forcibly brought to theattention of the Union by the insertion of the "Open Letter" in thepay envelopes of some of the striking employees who, although onstrike, returned to the plant to pick up their pay for the period pre-ceding the strike.ULike the Trial Examiner, we find that the Union, toward the end of July 1949, author-ized the Citizens'Committee to submit concrete proposals to the Respondents,includinga concession on union security in the form of a maintenance-of-membership clause, thatthese proposals were communicated to the Respondents, and that the Respondents never-theless remained adamant in their position that the strikers return to work before they(the Respondents)would resume negotiations with the Union.However, we do not agreewith the Trial Examiner that Dufour's intercession on or about July.21, 1949,constituteda request for the resumption of bargaining on the part of the Union,as it is not clear fromhis testimony that he was authorized to speak for the Union or that he had any authorityother than a suggestion from one of the strikers to "do something."Nor do we agreewith the Trial Examiner that during the chance meeting between Pilot and Fecteau,Fecteau's remarks could be interpreted as "tantamount to a request."'We have reached a similar result in connection with the question of whether strikersare required to make an unconditional request for reinstatement where the employer byhis statements and conduct has made such request futile.SeeThe Ellis Canning Company,76 NLRB 99 ;David Hamm Drayage Company,84 NLRB 475.9As their reason for refusing to meet and negotiate with the Union during the strike,the Respondents contended that the strike was for union security ; that a strike for unionsecurity was illegal under Maine common law, and that as the union-security clause pro-posed by the Union contained no proviso making it inoperative until after a certificationfollowing a union-authorization election under Section 9 (e) of the amendedAct, thestrike was unlawful as a strike to compel the Respondents to accede to an illegal union-security clause.As the Trial Examiner found,however,the Uniondid not insist,as acondition precedent,that the agreementomitany proviso for a Section 9 (e) election, andnegotiations were not stalemated over the issue of whether the contract would includesuch a clause,for the Respondents never agreed to a union-security clause, with or withoutthe suspension provision.The Trial Examiner also found that the strike was not inviolation of Maine.common law.However,it should be noted that as the Respondents'position is that they were under no obligation to bargain on any issues during the strike,this case does not present the question of whether an employer may refuse to bargain withrespect tounion securityuntil there has been a union-authorization election.SeeGeneralArmature&ManufacturingCo., 89 NLRB 654. OLD TOWN SHOE COMPANY243In addition to finding a violation of Section 8 (a) (5), we find, asdid the Trial Examiner, that these statements made on and after thecommencement of the strike, expressing a fixed determination not tobargain, were reasonably calculated to influence the employees to aban-don their concerted activity and to undermine the Union, thereby inde-pendently constituting interference, restraint, and coercion in theexerciseof the rights of employees guaranteed in Section 7, in violationof Section 8 (a) (1) of the Act.2.Having found a refusal to bargain by the Respondents in viola-tion of Section 8 (a) (5) of the Act dating from June 17, 1949, and alsoindependent violations by them of Section 8 (a) (1) of the Act, basedon the same statements and conduct, we find that the strike, whichoriginated as an economic strike was on that date converted to anunfair labor practice strike. In this connection the Board has heldthat the duty to bargain is not suspended during a lawful strike ; sindeed, the fulfillment of the obligation to bargain becomes doubly im-portant during a strike.Under the circumstances, the Respondents'fixed policy not to bargain would tend to discourage any attempts bythe Union to seek a peaceful resolution of the differences that causedthe strike.As the Trial Examiner states, although it is not certainthat a meeting would have resulted in such resolution, it is certainthat no resolution of differences could result while one of the partiesdeliberately remained unavailable for discussion.For that reason, wefind that the Respondents' unfair labor practices tended to prolongthe strike, thus converting it to an unfair labor practice strike.It follows, therefore, that on June 17, 1949, the date on which thestrike became an unfair labor practice strike, the Respondents foc-feited the right permanently to replace the strikers.10As a number ofstrikers who applied unconditionally for reinstatement at the termina-tion of the strike were not reinstated, we find, as did the Trial Exam-iner, that the Respondents thereby discriminated as to the strikers'hire and tenure of employment in violation of Section 8 (a) (3) ofthe Act.1'9N. L. R. B. v. HighlandShoe,Inc.,119 F. 2d218, 222;Cathey Lumber Company,86NLRB 157;The AmericanLaundry MachineCo., 76 NLRB 981.10Vogue-WrightStudios,Inc.,76 NLRB 773, 776.11At a meeting held on August 12, 1949,under the auspicesof the State Board of Arbitra-tion and Conciliation,the State Board proposed to the Union, after beingauthorized todo so bythe Respondents,that if theUnion wouldcall off the strike immediately, theRespondents would agree to reinstate all exceptthree named strikers as soon asjobsbecameavailable.The Union acquiesced, and on August 15, 1949, calledoff the strike.The Respondentsrely on thisso-called strikesettlementagreement as justification forreinstating a number of strikers on that basis.The TrialExaminer found that, as thestrike became an unfair laborpractice strike,thiscoursewas not justified.We agree.The Board has held that.a union cannotwaive thestrikers'reinstatement rights.SeeKansas Milling Company,86 NLRB 925;N. L. R. B. v. Poultrymen's Service Corp.,138F. 2d 204(C. A. 3) enforcing44 NLRB 444.917572-51-v 1.91-17 244:DECISIONS OF. NATIONAL -LABOR RELATIONS BOARD3.:;Like:the Trial Examiner, and for 'the reasons stated ;by him,. wefind that: the, discharge of Joseph A. Robichaud by Respondent Old;Towns was, discriminatory in violation of Section 8 (a) (3) of the,Act,and the.layoff of Andrew Poirier more than 2 months before the.'strikewas not discriminatory, and Respondent Old.Town was therefore notobliged to reinstate him'at,the conclusion of the strike.4.We,disagree' with, and reverse, the Trial Examiner's finding thatLaurence Daigle was entitled to reinstatement.Daigle was convictedof breaking windows in' the house of a nonstriker during thestrike andsentenced to serve, 6 months in jail.He applied for reinstatement at,the end:.of the strike and was turned down because of, his conduct. Inour,opinion,''the evidence does not support the Trial Examiner's con-clusion ;that; Daigle's strike conduct was merely a pretext, disguisingan antiunion motivation in the, refusal to reinstate him.Moreover,even if.the,Trial Examiner is correct, in this conclusion, and assumingDaigle's conduct rendered him ineligible for reinstatement 13The Trial Examiner found that Maurice Duplissis was properly.denied reinstatement.As no exception was filed with respect to thisfinding, we shall adopt it.5.We, agree with the Trial Examiner's findings of independent vio-,lations of Section 8(a) (1) of the Act in the interrogation of Robi-chaud and in the solicitation of individual employees to return to workduring the strike.However, we do not agree with the reasons given bythe Trial Examiner, insofar as he relies on theMylan-Spartacase,''in'his:refusal to find a violation of Section 8 (a) (1) as to the state-ments made by Greenleaf to Robichaud ; however, as no exceptionswere taken to the Trial Examiner's failure to find this conduct viola-tive of the Act, we shall make no finding with respect to this allegation.,The RemedyHaving found that the Respondents discriminatorily denied rein-statement to some of the strikers, we find it necessary to order theirreinstatement with back pay..We shall order the Respondents tooffer to the employees listed in Appendixes C and D reinstatement totheir former or substantially equivalent positions, without prejudiceto their. seniority or other rights and privileges, dismissing, if neces-sary any employees hired since June 17, 1949, to replace them. If,after such dismissal, there are insufficient positions remaining for all12SeeAtlantic Stages,78 NLRB 553.S3 E. A. Laboratories,Inc.,86 NLRB 711 ;Porto Rico Container Corporation,89 NLRB..11Mylan-Sparta Company,Inc., 78NLRB 1144.- OLD TOWN SHOE COMPANY245these employees, the available positions shall be distributed amongthem, without discrimination because of their- union membership,activity, or participation in the strike, following such system ofseniority or other nondiscriminatory practice as heretofore has beenapplied in the conduct of the Respondents' business.Those strikersfor whom no employment is immediately available after such dis-tribution shall be placed upon a preferential hiring list with prioritydetermined among them by such system of seniority or other non-discriminatory practice as heretofore has been applied in the conductof the Respondents' business and thereafter, in accordance with suchlist, shall be offered reinstatement as positions become available, andbefore other persons are hired for such work.We shall also order theRespondents to reimburse these employees, in the manner herein-after described, for any loss of pay they may have suffered as a resultof the Respondents' discrimination from the date of their applicationfor reinstatement to the date of the respective Respondents' offer ofreinstatement.Having also found that the Respondents, since the date of the ter-mination of the strike (August 16, 1949), either offered reinstatementor actually reemployed a number of others among the strikers, weshall, as recommended by the Trial Examiner, order the Respondentsto make whole the employees listed in Appendix B, in the mannerhereinafter described, for their losses in pay, if any, in earnings be-tween the date of their request for reinstatement and the offer ofthe respective Respondent to reinstate them.Since the issuance of the Trial Examiner's Intermediate Report,the Board has adopted a method of computing back pay differentfrom that prescribed by the Trial Examiner.15 Consistent with thenew policy, we shall order that the loss of pay be computed on thebasis of each separate calendar quarter or portion thereof during theperiod from the Respondents' discriminatory actions to the date ofa proper offer of reinstatement.The quarterly periods hereinaftercalled "quarters," shall begin with the first day of January, April,July, and October.Loss of pay shall be determined by deductingfrom a sum equal to that which the employee would normally haveearned for each quarter or portion thereof, his net earnings,1e if any,in other employment during that period.Earnings in one particularquarter shall have no effect upon the back-pay liability for any otherquarter.1715F.W. Woolworth Company,90 NLRB 289.^uCrossett Lumber Company,8NLRB 440 ;Republic Steel Corporationv.N. L. R. B.,311 U. S. 7."This methodof computing back pay shall also be applied in connection with the backpay due to employee Joseph A. Robichaud. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall also order the Respondents to make available to the Boardupon request payroll and other records to facilitate the checking ofthe amount of back pay due.l8ORDERUpon the entire record in this case, and pursuant to Secttion 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Old Town ShoeCompany and Penobscot Shoe Company, Old Town, Maine, theirofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Shoe. Workersof America, CIO, as the exclusive representative of all the employeesin the following appropriate units : All production and maintenanceemployees at the shoe factory of Respondent Old Town in Old Town,Maine, including employees in the stitching department who work inBangor, Maine, but excluding clerical employees, and supervisors; allproduction and maintenance employees of the Respondent Penobscotin Old Town, Maine, but excluding executives, foremen, office andclerical employees, guards, professional employees, and supervisors;(b)Discouraging membership in United Shoe Workers of America,CIO, or in any other labor organization of their employees, by dis-charging, laying off, or refusing to reinstate any of their employeesor by discriminating in any other manner in regard to their hire ortenure of employment, or any term or condition of employment;(c) Interrogating their employees concerning their union activitiesor in any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Shoe Workers of America,CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Shoe Workersof America, CIO, as the exclusive representative of their employees18F.W. WoolworthCompany, supra. OLD TOWN1 SHOE COMPANY247in the above-described appropriate units, and if an agreement isreached, embody such understanding in a signed agreement;(b)Respondent Old Town shall offer to Joseph A. Robichaudimmediate and full reinstatement to his former or substantially equiva-lent position, without prejudice to his seniority or other rights andprivileges, and make him whole, in the manner set forth in the sectionentitled "The Remedy," for any loss of pay he may have sufferedby reason of Respondent Old Town's discriminatory discharge onJanuary 4, 1949;(c)Make whole each of the employees named in Appendix Bwho have already been reinstated or offered reinstatement in themanner described in the section entitled "The Remedy," above;(d)Offer to their respective employees listed in Appendices Cand D, if they have not already been reinstated or offered reinstate-ment, immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges, and make each of them whole in themanner described in the section entitled "The Remedy," above;(e)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due and the rightof reinstatement under the terms of this Order;(f)Post at their plants in Old Town, Maine, and, if any of theemployees in the appropriate units are presently employed in Bangor,Maine, then at their Bangor, Maine, plant also, copies of the noticeattached hereto marked Appendix A.1' Copies of said notice, to befurnished by the Regional Director for the First Region (Boston,Massachusetts), shall, after being duly signed by the Respondents'respective representatives, be posted by the Respondents immediatelyupon receipt thereof, and maintained by them for sixty (60) consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not altered,defaced, or covered by any other material;(g)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply therewith.IT Is rURTHER ORDERED that the complaint against the respectiveRespondents be dismissed insofar as they allege that the Respondents19 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "Decision and Order"the words,"Decree of theUnited States Court of Appeals Enforcing." 248DECISIONS OF NATIONALLABOR RELATIONS BOARDdiscriminated in regard to the hire and tenure of employment ofAndrew Poirier, Maurice Duplissis, Dorothy Bushey, Alfreda Dou-cette, Clara Dubay, Mary Madore, James Pelletier, Louis Philip LaMarre, Antoinette Lajoie, Louise La Belle, and Laurence Daigle.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE To ALL EMPLOYEES.Pursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employeesthat :WE WILL NOT in any manner interfere with, restrain, or co-erce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist UNITED SHOEWORKERS OF AMERICA, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the National Labor Relations Act.WE WILL OFFER Joseph Robichaud and the employees namedin Appendices C and D immediate and full reinstatement to theirformer or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously en-joyed, and make them, and the employees in Appendix B, wholefor any loss of pay suffered as a result of the discrimination.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining units described herein with respect to rates ofpay, hours of employment or other conditions of employment, andif an understanding is reached, embody such understanding in asigned agreement.The bargaining units are :All production and maintenance employees of the OldTown Shoe Company's factory in Old Town, Maine, includ-ing employees, if any, in stitching department who work inBangor,Maine, but excluding clerical employees andsupervisors. OLD TOWN1SHOE'COMPANY.249All production and maintenance employees of the PenobscotShoe Company, Old Town, Maine, but excluding executives,foremen, office and clerical employees, guards, professionalemployees, and supervisors.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named union or any otherlabor organization, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theNational Labor Relations Act.We will not discriminate in regardto hire or tenure of employment or any terms or conditions of em-ployment against any employee because of membership in or activityon behalf of any such labor organization.OLD TOWN SHOE COMPANY,PENOBSCOT SHOE COMPANY,Employer.Dated-------------------By--------------------------------(Representative)(Title)NoTE.-Any of the above-named employees presently serving in theArmed Forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BEmployees already reinstated or offered reinstatement who are en-titled to be made whole for any loss of pay from dates of their respec-tive offers to return to work to the date they were reinstated or offeredreinstatement :Old Town EmployeesDoris BorgenMinerva BurrBeatrice CoteMildred DoucetteFrancis DubayLouis DubayJuliette DupuisRomeo DupuisRita GallantDorothy HersomCharles HothamCecile LancasterEdward Landry, Jr.Gloria M. LeBretonEdward LeVasseurNapoleon LeVasseurRalph McPhetersArthur MercierBenoit Mischaud (Michaud)Melvin Neptune 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDOld Town Employees-ContinuedFrancis PoirierRuby PerkinsAntoinette PollardRalph SmartDavid SopielPeter TaylorClarence Witherbee(Weatherbee)Linwood BuxtonGirard CoteClare CatesWallace CoteClarence DaigleRaymond DuplessisLorraine DuplessisFrancis GilbertWinfield JordanRalph McDonaldAlbert MichaudBessie O'HaraEva OueletteCharlotte WhitePenobscotMildred AsheHelen BakerAlice BouchardFrederick BrilliantTheresa BrodeurDoris BrouilletteDoris ComeauGladys CyrSelima DunphyLaura DunnCharles R. DuttonDot DooreBeulah EldridgeBeatrice FadrigonJoseph D. GirardEvelyn JarvisLouis KingAlbertina LavoieEvelyn LavoieShirley LaVasseurHelen MarquisThelma MartinModeste MichaudAnita MyersAlbert RaymondMarie RaymondFrancis RichardRose RobichaudEmployeesMuriel MadoreRoland (Ronald) J. QuelleteFlorence OueletteWarren RandAdrien RoyStella TrembleyJennie PelkeyLeon WilleyWalter WrightMadeline RoyMadeline St. LouisRudolph St. Pierre(St. Peter)Randolph SeymourHelen SmartYvonne SmartPatrick St. LouisRosaria TherrienFrederick TreadwellRobert TrembleyMargaret WayeBernice WilleyMadeline RandClara BelangerRuth BelangerLucille BradfordTheresa CostiganLeona CotePearline Cote OLD TOWNSHOE COMPAN'Y'251PenobscotEmployees-ContinuedCathleen BeaulieuEugena HamallFlorence HammelMildred KitchenBerniceLeavittGeraldine LandrySylvia LagossVina LounsberyMargaret MessierFrank MilesBeatrice SalisburyRudolph St. PeterMildred SiroisAlice SmartOdella St. LouisFlorence SullivanDenise PelkeyEstelle YoungAPPENDIX COld Town employees to be offeredwhole for any loss of pay :Dora GilbertBuddy GouldMargaret HaggartyLee HoxieRoland LaPlantEarl McIntoshreinstatement and to be madeCarlton SchofieldUrban DupuisMarvette DavisGeorgiana LaPlantJulia PinkhamAPPENDIX DPenobscot employees to be offeredwhole for any loss of pay :William Guy ArbingCarlton AgrellJohn BonneauEvelyn Chase-George CormierLoretta CoteLillian CoxEvalyn DesgerdinBeatrice DubayErnest DubayFrancis DuplissisEdith EngstromRichard GriffithShirley JipsonGertrude L. JohnstonCecile Lagassereinstatement and to be madeMaurice LavalleeKenneth MitchellClara E. McGowanEarl MartinJohn DionneRaymond J. MartinArnold McKenzieMaurice MorinEdmund ParentAmelia ParentDenise PelletierNelson PelletierRobert PelletierDeaulah RobichaudCecile RuestRichard St. Louis 252DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX D-ContinuedRalph ShirlandVelma TreadwellWalter SeymourEleanor WickettKenneth TaylorErma DubayLouise TheriaultVera MichaudINTERMEDIATE REPORTSidney A. Coven,for the General Counsel.Maurice Epstein,ofGordon and Epstein,of Boston, Mass., andMichael Pilotof Bangor, Maine, for the Respondents.Frederick Cohen,of Boston, Mass., for the Union.STATEMENT OF THE CASEUpon a first amended charge in Case No. 1-CA-409 and upon a second amendedcharge in Case No. 1-CA-492, both filed on September 14, 1949, by United ShoeWorkers of America, CIO, herein called the Union, the General Counsel for theNational Labor Relations Board, herein respectively called General Counseland the Board, issued complaints both dated September 16, 1949, against OldTown Shoe Company and Penobscot Shoe Company; herein called the Respond-entswhen referred to together and called Old Town and Penobscot whenreferred to individually, alleging that the Respondents had engaged in, and wereengaging in, unfair labor practices within the meaning of Section 8 (a) (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Relations'Act asamended, 61 Stat. 136, herein called the Act. Copies of the original and amendedcharges in both cases, as well as the second amended charge in Case No.1-CA-492, and copies of the complaints were served upon the respectiveRespondents.With respect to the unfair labor practices the complaint in the Old Town casealleges in substance that on December 28, 1948, Old Town discharged Joseph A.Robichaud because he joined and assisted the Union and engaged in otherconcerted activities for the purposes of collective bargaining and other mutualaid and protection and thereafter refused to reinstate him; that althoughthe Union was certified by the Regional Director as the- exclusive bargainingrepresentative of all the employees in an appropriate unit, and although theUnion requested Old Town on about May 17, 1949, and at various times there-after to bargain collectively with it, the Old Town refused and failed to do so;that on about June 14, 1949, substantially all the employees of Old Town inthe bargaining unit went on strike because of Old Town's refusal to bargain,that the strike continued until August 16, 1949, because of Old Town's continuedrefusal to bargain, that on about August 16, 1949, employees listed in an appendixto the complaint made unconditional application to Old Town for reinstatementto their former or substantially equivalent employment, but that Old Townrefused to reinstate them because they had participated in the strike and/orbecause of their membership in and activities in behalf of the Union, and/orbecause each of them engaged in concerted activities for their mutual aidand protection ; and that at numerous times beginning on or about October 12,1948, and continuing thereafter, to the date of the issuance of the complaint,Old Town interfered with, restrained, and coerced its employees in the exercise OLD TOWN SHOE COMPANY253of the rights guaranteed in Section 7 of the Act by various acts,includingquestioning employees regarding their union activities and threatening employeeswith loss of employment if the Union was successfulin its organizationalefforts.The complaint in the Penobscot case alleges in substance that on December29, 1948, the Union was certified by the Board as the exclusivebargaining agentfor all Penobscot's employees in an appropriate unit, that on or about June 21,1949, although previously requested to do so by the Union, Penobscotrefusedand failed to bargain collectively in good faith with the Union ; that on June 14,1949, substantially all Penobscot's employees in the bargaining unit went onstrike until August 16, 1949, and that Penobscot's refusaltobargain, asalleged, prolonged the strike.This complaint likewise lists a number of em-ployees who made and allegedly were denied reinstatement at the end of thestrike on about August 16, 1949.The answer of Old Town, filed September 30, 1949, denies the allegation ofunfair labor practices and affirmatively alleges in substance that it did, afterMay 17, 1949, to wit, on June 1 and 10, 1949, negotiate with the Union ; thatthe Union itself failed to bargain and broke off negotiations, and that fromJune 14, the date of the commencement of the strike to the date of the answerthe Union at no time requested Old Town to bargain ; that before the strikewas officially called off by the Union on about August 15, 1949, it was agreedbetween Old Town and the Union that any employee hired by Old Townduring the strike would not be discharged and that all applications by strikingemployees would be acted upon by the Respondent as work was available, with-out consideration of seniority or former type of employment.The answer of Penobscot also filed on September 30, 1949, likewise in sub-stance denies the commission of unfair labor practices and affirmatively pleadsthe same matters as those contained in the Old Town answer.On September 16, 1949, the Regional Director for the First Region of theBoard issued an order consolidating these two cases and giving notice of hearingon the consolidated cases.Such order and notice were duly served on theRespondents and on the Union. Pursuant thereto a hearing was held in Bangor,Maine, from October 5 to 25 (both inclusive), 1949, before the undersignedTrial Examiner, duly designated by the Chief Trial Examiner.The GeneralCounsel, the Respondents, and the Union were represented by counsel. Counselfor the Union was not present throughout the hearing. All parties participatedin the hearing and were afforded full apportunity to be heard, to examine -andcross-examine witnesses, and to introduce evidencebearing on the issues.At the opening of the hearing the Respondents' counsel moved for a con-tinuance on the grounds (1) that one of the Respondents' two attorneys cameinto the case so recently that he was not familiar with the case and (2) thatMax Kagan, the Respondents' principal officer, was unable to be present becauseof illness.The motion was denied, without prejudice, however, to the Re-spondents' right to make motions for recesses during the General Counsel's casewhen consultation with Kagan might be necessary and, if the General Counselfinished his case that day, the right to make a motion for continuance.Afterthe formal papers were marked for identification, Respondents' counsel movedto dismiss the complaints for lack of proof of service.As the only documentsfor which there was not formal proof of service were the complaints and asanswers had previously been filed to each complaint, showing that there must II254DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been receipt of such complaints, the motion was denied.Respondents'counsel then moved to dismiss the charges and complaints on the ground thatthey contained general allegations without particulars or facts.The motion wasdenied.Respondents' counsel then submitted a written motion designated amotion for continuance and for bill of particulars.The motion for continuancewas denied.The motion for a bill of particulars was granted in part anddenied in part.Following the latter motion, General Counsel's counsel, here-inafter called G. C. counsel, moved to amend the complaint in the Penobscot case,based on a third amended charge filed on September 23, 1949, and duly served onPenobscot on September 26, 1949, by adding an allegation in substance thatPenobscot on or about March 30, 1949, discharged Andrew J. Poirier and there-after refused to reinstate him because he joined or assisted the Union andengaged in concerted activities for the purpose of collective bargaining orother mutual aid and protection.The motion was granted. On the secondday of the hearing Respondents' counsel moved for a continuance "insofaras the trial of the issue as to what caused the strike is involved" on the groundsthat on that day the Respondents had filed charges against the Union whichmight result in a further consolidation of cases.The motion was denied. Onthe third day of the hearing, upon a fourth amended charge in the Penobscotcase and upon a second amended charge in the Old Town case, both filed onOctober 6, 1949, G. C. counsel moved to amend the complaints by adding addi-tional names to the list of names of those allegedly denied reinstatement dis-criminatorily after the end of the strike.The motion was granted. On October13, 1949, the Respondents moved to amend their respective answers by addingallegations in defense of the charge of refusal to bargain, in substance, (1)that in contract negotiations the Union consistently demanded inclusion of aunion-security clause in the contract although it had never complied with theprocedure set forth in Section 8, (a) (3) of the Act; (2) that the Union con-ducted a strike to enforce the foregoing demand from about June 14, 1949, toAugust 15, 1949; (3) that the Union at all times referred to in the complaintfailed and refused to bargain collectively in good faith with the Respondents;and (4) that in the course of the strike, through and by its members and agents,the Union coerced or restrained employees of the Respondents by illegalacts and unfair labor practices.The motion was granted as to the first threeallegations but was denied as to the fourth.During the course of the GeneralCounsel's case, G. C. counsel moved to correct errors in the complaint in thespelling of names of certain employees on the list of those allegedly deniedreinstatement discriminatorily at the end of the strike.The motion wasgranted.At the same time Respondents' counsel moved to dismiss the Penob-scot complaint as to Ella Arbing, listed in the complaint as an employee dis-criminatorily denied reinstatement at the end of the strike, on evidentiarygrounds.The motion was denied without prejudice to the right to make such amotion at the conclusion of the General Counsel's case. On a later date dur-ing the General Counsel's case, G. C. counsel moved to amend the Penobscotcomplaint to change the date of the alleged refusal to bargain from June 21,1949, to June 14, 1949, the first day of the strike. The motion was granted.Near the close of the General Counsel's case, G. C. counsel moved to amendthe Penobscot complaint further by adding a paragraph alleging in substancethat between June 14 and August 15, 1949, Penobscot interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section7 of the Act by inducing or attempting to induce employees individually to re- OLD TOWN SHOE COMPANY255turn to work during the strike. The motion was granted. At the close of theGeneral Counsel's case, counsel for the Respondents made motions to dismissthe complaints as to certain named employees and as to all employees listed incertain exhibits (employees allegedly denied reinstatement discriminatorily),who were shown thereby to have returned to work on August 16, 17, 18, or 19,1949.This motion was granted as to those shown to have returned to work onAugust 16, 1949, and ruling was reserved as to the rest. Counsel for the Re-spondents moved to dismiss the Penobscot complaint as to Andrew Poirier,alleged to have been discriminatorily discharged, for failure of the proof.Themotion was denied without prejudice to the right to renew the motion at theclose of the hearing.Counsel for the Respondents then moved to dismiss bothcomplaints as to the alleged refusal to the Respondents to bargain on the groundthat the Union had refused to bargain in good faith. This motion was similarlydenied without prejudice to the right to renew it at the close of the hearing.At the close of the hearing counsel for the Respondents moved to strike thePenobscot complaint as to the refusal to bargain on the ground that there wasno proof of a request to bargain on June 21, 1949, or thereafter. Ruling thereonwas reserved as dependent upon findings of fact and conclusions of law and istherefore disposed of in accordance with the findings and conclusions herein-after made.G. C. counsel then moved to amend the pleadings to conform tothe proof as to all minor matters. Counsel for the Respondents asked to includetheir pleadings in the motion of G. C. counsel and the motion was accordinglygranted.The parties waived oral argument before the Trial Examiner, but GeneralCounsel and Respondent both stated their intentions to file briefs.Thereafterbriefs were duly received from both.Upon the entire record and from his observation of the witnesses, the under-signed makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Penobscot Shoe Company is a Maine corporation, having its principaloffice and place of business at Old Town, Maine, where it is engaged in thebusiness of manufacturing men's and women's sport shoes. Its principal rawmaterials are leather and shoe findings. It purchases annually raw materialsof a value in excess of $50,000, of which more than 50 percent is purchased fromoutside the State of Maine. Its annual sales exceed the sum of $50,000 andmore than 50 percent thereof is shipped to points outside the State of Maine.The Old Town Shoe Company is a Maine corporation, having its principaloffice and place of business in Old Town, Maine, where it is engaged in themanufacture of sport shoes. Its principal raw materials are leather and shoefindings.Its annual purchases are in excess of $50,000, of which more than50 percent is purchased from outside the State of Maine. Its annual salesexceed the sum of $50,000, and more than 50 percent thereof is shipped to pointsoutside the State of Maine.II.THE ORGANIZATIONINVOLVEDUnited Shoe Workers of America, CIO, is a labor organization admitting tomembershipemployees of theRespondents. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEUNFAIRLABOR PRACTICESA. The refusalto bargain1.The appropriate unitsThe complaints allege and the answers admit and the undersigned accordinglyfinds that :At Penobscot's plant, all production and maintenance employees of the Re-spondent, but excluding executives, foremen, office and clerical employees, guards,professional employees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.At Old Town's plant, all production and maintenance employees at the factoryin Old Town, Maine, including employees in the stitching department who workin Bangor, Maine, but excluding clerical employees and supervisors, constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.2.The Union's majority in the appropriate unitsFollowing the filing of a petition for investigation and certification of rep-representatives, Penobscot and the Union entered into a "Stipulation for Certifica-tion upon Consent Election" and an election was conducted on December 17,1948, in accordance with said stipulation, under the auspices of the Board,inwhich a majority of the employees. in the Penobscot appropriate unit castballots in favor of the Union.On December 29, 1948, the Board formally cer-tified the Union as the exclusive representative of all employees in said appro-priate unit.It is accordingly found that on December 17, 1948, and at all timesmaterial thereafter the Union was the exclusive representative of all the em-ployees in the appropriate unit first described above for the purposes of collec-tive bargaining in accordance with Section 9 (a) of the Act.Upon a petition duly filed, the Board on March 1, 1949, ordered an electionto be conducted among employees in the Old Town appropriate unit. Pursuantthereto an election was conducted on March 31, 1949, among said employeesand a majority thereof cast ballots in favor of the Union. On April 8, 1949, theRegional Director on behalf of the Board certified the Union as the exclusiverepresentative of all the employees in the appropriate unit second describedabove for the purposes of collective bargaining in accordance with Section 9(a) of the Act. It is accordingly found that on March 31, 1949, and at alltimes material thereafter, the Union was the exclusive representative of all theemployees in the appropriate unit secondly described above for the purposes ofcollective bargaining in accordance with Section 9 (a) of the Act.3.The bargaining history before the strikea.Operations and ownership of the RespondentsOld Town and Penobscot occupy one long building separated by a wall inwhich there are connecting doors.Old Town is engaged in the manufacture ofhand-sewn loafers, a moccasin type shoe, while Penobscot makes loafers bymachine.They have several stockholders in common, the principal ones beingMax Kagan and Philip Lown. Kagan is general manager of both. OLD TOWN SHOE COMPANY257b.Early attempts of the Union to bargainThe Union began its organizing of both plants in August 1948. On Septem-ber 13 of that year the Union wrote to Penobscot and on September 22 to OldTown claiming to represent the employees and requesting a meeting to establishthe Union as bargaining agent.After waiting a few days, during which timeno reply was received from either Respondent, the Union petitioned the Boardfor an election'After a hearing in the Penobscot case and before an election,Penobscot entered into a consent election agreement, but Old Town insistedon a hearing. As previously stated, the Union won the Penobscot electionand was certified on December 29, 1948.On January 11, 1949, the Union wrote to Penobscot requesting a bargainingconference.Having received no reply, the Union filed a charge of refusal to.bar-gain on January 27, 1949.Later after a couple of bargaining conferences, thischarge was withdrawn. Sometime in January or February 1949, George Fecteau,the Union's territorial representative, while at an airport during. his travels,was introduced to one Rubin, an official of Penobscot.Rubin suggested that, asthe Union was having difficulty in getting together with Kagan, Fecteau speak.to Lown. Sometime in February 1949, Fecteau contacted Lown and had a meet-ing with him in Lewiston, Maine, to lay the ground work for bargaining. con-ferences.When Fecteau explained the difficulty the Union was having, Lownsaid it was difficult to get his people together.Fecteau said that he could notunderstand that, as Kagan, the manager of,the factory, was at the plant andhe could not understand why Kagan could not meet with the. Union: Lownsaid that Kagan 'was an excitable individual and that if he were to sit downio bargain with the Union the whole thing might blow up and that the Unionwould be better off to wait until they could get the people together to negotiate.c.The bargaining conferencesThe first conference between the Union and Penobscot representatives tookplace on March 17, 1949.It was held in an office at the plant and was attendedby Lown and Pilot, Respondents'attorney,for Penobscot,and by Fecteau,Elphege Bergeron,an organizer for the Union,and a committee of three of theemployees of the Penobscot plant for the Union.The Union orally presenteditsdemands,including union shop and check-off of dues,a 15-cent wageincrease,elimination of inequities in wage rates,holidays with pay, vacationswith pay, hospitalization insurance,grievance procedure,and hours of employ-ment.Fecteau statedthat if theunion shop was agreed to it would not be putinto effect until after a union-shop election.Most of thesedemands were brieflydiscussed or commented on.Lown expressed opposition to the union-shop, check-off, and wage increase demands.The meeting, which started at about 4: 30p. in. broke up at 6: 30 D. in. with Lown's request that Fecteau submit a pro-posed contract.Fecteau promisedto doso and thereafter did send copies of.the Union's proposed contract to Lown and Pilot.The next bargaining conference was arranged to be held on April 5, 1949. Inthe meantime,on March 31,1949, at an election at the Old Town plant, a majorityof the employees chose the Union as their bargaining representative.The April 51The Union lacked the requisite number of cards when it first petitioned for an electionin the Old Town case (No[1-RC-706) on September 27, 1948, and it subsequently withdrewits petition.The second petition (in Case No. 1-RC-792) was filed on November 15, 1948.Hearing is that case was held on January 10, 1949. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting was attended by Lown,Kagan, and Pilot for the Respondent and byFecteau, Bergeron,and John Dionne, an employee member of the bargainingcommittee, for the Union. Fecteau opened the meeting by saying that the Unionbad won the Old Town election and that, although the Union had not yet beencertified, he proposed that they negotiate jointly for Old Town and Penobscot asthe Union's demands would be approximately the same and as both companieswere commonly owned ; and he stressed the necessity of saving time. On thereply to this proposal depends the General Counsel's claim that Old Townrefusedto bargain with the Union. The witnesses disagreed as to what the reply was,and, because of the importance of the finding, the testimony will be related insome detail.According to Fecteau, his proposal was met with a flat refusal, butbe added that Pilot or Lown had said that "if we could get together on thePenobscot and clean up a contract there, that perhaps we wouldn't have too muchdifficulty in agreeing to a contract in the Old Town Shoe Company." Bergerontestified that "the Company said no, they wouldn't talk contract for the Old TownShoe, they would talk about that at a different time." Pilot testified that afterFecteau's proposal to discuss contracts for both Penobscot and Old Town at thesame time, Lown retorted, "I don't see how one thing has anything to do with theother"; that he (Pilot) intervened and said, "Just a moment, Mr. Lown. Isn't itfair to say that whatever contract is written for the Penobscot Shoe Companywill he written for Old Town Shoe Company,' especially in view of the fact thatyou have always told me that the basic principles between the two Companieshave always been the same, in other words, they have always given one Companythe same thing they did the other Company" ; that Kagan commented, "That'slogical"; that Lown said, "Well, that's right" ; and that Pilot then turned toFecteau and said, "Isn't that all right?" and that Fecteau had answered, "Yes."Lown testified that after Fecteau had made his preliminary statement and pro-posal, he turned to Pilot and asked the significance of certification ; that Pilotreplied it was a mere formality, "but inasmuch as it is the same management andinasmuch as your practice has always been to extend the same terms to bothcompanies, don't you think that whatever we negotiate, that it could apply toboth companies?"Lown testified that he replied, "Yes.While there may beminor matters, differences due to the different types of shoes that we make, never-theless the basic terms could apply to both."Kagan testified that after Fecteaumade his proposal, Lown commented, "They are not certified," that Pilot inter-rupted to say "Now, Mr. Lown, you always have the policy of taking both factoriesalike.I can't see why we shouldn't negotiate both factories together" ; that he(Kagan) said, "It's logical" ; that Lown said, "All right" ; and that Fecteaunodded his head.From the testimony related and all the evidence aiding in its interpretation,Z find that Old Town took the position that, on matters concerning which Kaganand Lown had no reason for differentiating between the two plants, the termsagreed upon for Penobscot would be assented to by negotiators for Old Townwhen they got around to negotiating the Old Town contract, but that the otherterms, particularly wage rates,. would have to be worked out at the later timerather than at the bargaining conferences being held for Penobscot.Fecteaudid not, however, at the April 5 meeting assert that he would consider Old Town's2On cross-examination Pilot quoted himself as saying,"wouldn't it be fair to say thatwhatever contract we write for Penobscot Shoe Company will be a similar contract on basicprinciples for Old Town Shoe Company, excepting perhaps on wage scales and things ofthat nature about which I know nothing and which you gentlemen can work out.". OLD TOWN SHOE COMPANY259reply to be a refusal to bargain, and on April 11, when the Union filed its originalcharge against Old Town, it did not include a charge of refusal to bargain. Iinfer that the Union was at that time agreeable to the proposal made by Pilotand Lown.The balance of the'meeting of April 5 was devoted to a discussion of the clausesof the proposed contract.Although no clear agreement was reached on majorsubjects it developed that differences in some matters could be resolved, butmanagement negotiators strongly opposed the wage increase and the union-shopdemands.At about 6:30 p. in. after the meeting had been in session for about2 hours, Lown terminated it. Fecteau objected to the shortness of the sessions.Lown said that Pilot had time enough and that they would turn the matter overto him and let Fecteau and Pilot arrange their meetings. Fecteau concurred.Pursuant to arrangement, Pilot met Fecteau at the union headquarters inBoston on about April 23, 1949. The three major issues, wages, union shop, andcheckoff, were discussed, but most of the time was devoted to the topic of unionsecurity.Fecteau indicated that they should have no difficulty in adjustingwages on a basis comparable to other shoe factories in the vicinity if they couldget together on union security. In the course of the discussion Pilot asked whyFecteau had not included in the proposed contract a provision that the union-shopclause would not become effective until after an election.Fecteau explained,according to Pilot, that the Union did not like to include it in the contract becauseemployees, seeing that an election was a condition to the contract might turn theUnion down in an election but that the Union would give a separate letter stat-ing that the clause would not be binding on the Respondent until it was authorizedby a union-shop election.Pilot asked what would happen if they could not gettogether on a union shop, and according to Pilot, Fecteau answered that therewould be a strike.When it appeared that no agreement could be reached, Fec-teau said he was going to call in it conciliator.Fecteau testified, and Pilotdenied, that Fecteau "tried to convince Mr. Pilot that it would be better to carryon negotiations for both Old Town and Penobscot jointly ; and, there again, Mr.Pilot told me that his client's Company could not agree to that at that time."Such conflict in testimony of two witnesses who were testifying to the bestof their respective recollections can be explained only on the basis of a confusionof recollection.I conclude that Fecteau was mistaken and that it was at a latermeeting that he raised the point.Fecteau procured the appointment of a Federal conciliator, Commissioner Smith,who in turn arranged for the next meeting to be held at the Penobscot Hotel inBangor, Maine, on May 17. Fecteau had requested him to arrange for a meet-ing away from the plant, for a longer meeting, and for Old Town-Penobscotjoint bargaining.On that date, while waiting for Fecteau to arrive, Commis-sioner Smith asked Pilot if they were bargaining for both companies and, ac-cording to Pilot's credited testimony, he replied, "Certainly."At the meetingPilot alone represented management.Fecteau, Bergeron, and a committee ofPenobscot employees represented the Union.3 Fecteau testified that at this meet-ing he again raised the question of bargaining for Old Town as well as Penobscot.Pilot again denied this.Bergeron was not sure whether it was raised at thismeeting or the next, and Andrew Poirier of the union committee, although con-firming Fecteau, was obviously confused, as he quoted Lown and Kagan who3 This committee consisted of John Dionne,Fern Willey,and Andrew Poirier, the latterhaving,after hislayoff on April8,been elected temporary president of the Penobscotbranch of the Union.917572-51-vol. 91-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not present at this meeting.There was indication that Fecteau also con-fused the meetings. I find that it was at the next meeting rather than at thisone.when the subject was raised for the second time. At the beginning of themeeting, Fecteau outlined the Union's demands and argued vigorously for theunion shop.Pilot stated his client's position on a general wage increase, onunion shop, and on checkoff of dues and explained that he had no authority tochange that position.Fecteau testified that Pilot made a "feeler" recommenda-tion of a form of union security which he stated he would first have to submit tohis clients for approval, and that the Union countered with a proposal for mainte-nance of membership.Pilot denied that he had made a feeler recommendationor that there was any talk of compromising on the union-shop demand at thismeeting.In view of Fecteau's confusion on other matters at the meetingsabout this time, I find that there was as yet no talk of compromise. In viewof this finding, the record does not disclose an offer by the Union for mainte-nance of membership until August.At the conclusion of the meeting Commis-sioner Smith said that, in view of Pilot's statement that he had no authority todeviate from the position he expressed on union security, another meeting shouldbe held with company officials present. All concurred.The next meeting was held at the same place on June 1. Commissioner Smithbrought with him a Commissioner Cushman. For the Respondents there werePilot, Lown, and Kagan ; for the Union Fecteau, Bergeron, and the same com-mittee as was present at the May 17 meeting. Smith announced that the con-ference was between the Union and the Penobscot and Old Town Shoe Companies.Fecteau said they bad not yet negotiated on the Old Town contract. Lownprotested that he was surprised, that they had talked about that at the April 5meeting and it was understood that whatever they did for Penobscot wouldbe done for Old Town. Each of the witnesses who testified to this matter quotedLown differently.From all the testimony, I conclude that Lown in effectreiterated what he and Pilot had said at the April 5 meeting.Fecteau appar-ently did not protest further.The greater part of the meeting appears to havebeen devoted to the conciliators' efforts to effect a compromise on the issue ofunion security.The parties were put in different rooms for part of the time.Through the conciliator the Union offered to reduce its wage demand in an effortto get union security.The Respondents offered a modified union-shop proposalwhich the Union rejected as no better than an open shop., No agreement wasreached.On June 8, 1949, Facteau telephoned Pilot, told him the situation was serious,and asked for another meeting. Pilot arranged with Lown and Kagan for ameeting that night, but through a misunderstanding Fecteau was not notified.After the omission was discovered arrangements were made to hold a meetingat Bangor for an hour the next morning before Lown left town.At 7: 30 a. in. on June 9, Lown, Kagan, and Pilot met at the hotel in Bangorwith Fecteau, Bergeron, and the same committee of employees as before.Atthis meeting Fecteau said that the employees were becoming impatient. Brieflythe parties discussed the subject of union security and check-off.Lown said,according to Fecteau, that the Respondents would grant only the type of unionsecurity which it already offered and which the Union had already rejected,4 The proposed clause would have given the Respondent the right to retain an employeewho failed to maintain his membership unless the Union tendered a substitute of equalability.Fecteau testified that the Union countered with an offer for maintenance of mem-bership.At first he placed this on May 17 but later admitted it might have been at theJune 1 meeting. OLD TOWN SHOE COMPANY261and he indicated that if the Union did not accept that there was no use in furtherdiscussion.In the lobby of the hotel as they were leaving, Pilot told Fecteauthat Kagan felt more strongly about union security than Lown, but that thenight before, while he and Lown and Kagan were together, he was convincedthat they had persuaded Kagan to give a modified union-security clause alongthe line proposed by the conciliator at the June 1 meeting, and he said he feltthat if Fecteau would meet with Kagan alone they could resolve their differences.Fecteau said it was not his custom to meet without the union committee andthat, if Kagan wished, he and the committee would talk with him while theywere still at the hotel.But Pilot said that Kagan wanted to meet him in hisoffice in Old Town.Fecteau said he was not interested.That morning Lownand Fecteau left town on the same plane, and Lown also asked Fecteau to meetKagan alone.Fecteau refused, but Lown persisted, and finally Fecteau said hewould think about it 6He never did, however, meet with Kagan alone. BetweenJune 9 and his return to Old Town on June 13, Fecteau telephoned CommissionerSmith to tell him of the results of the last meeting, and Smith said he wouldtry to arrange another meeting. No meeting resulted, however.4.The strike and succeeding eventsOn June 13, at a meeting in Old Town, the Respondents' employees voted tostrike.The strike began the next day, June 14, and lasted until August 15.On June 15, the day after the commencement of the strike, the Bangor DailyNews e carried a news story quoting Pilot as saying for the Respondents, "Wewon't negotiate on. the question of a union shop or anything unless they call offthe strike."This statement in substance was reiterated by the Respondentsthroughout the period of the strike. It appeared in an open letter over thename of the Respondents addressed to "Our Employees and Citizens of OldTown" ° which appeared in the pay envelopes of some of the employees on June17; it was made by Kagan in an interview with the editor and copublisher of thePenobscot Times, an Old Town weekly newspaper, on about the first day of thestrike, and the interview was published in the June 17 and June 24 issues ofthat newspaper ; it appeared in an advertisement in the Penobscot Times onJuly 1, addressed to "Our Employees" and subscribed by Lown and Kagan forthe Respondents ; it was repeated by Lown about July 15 and by Kagan aboutAugust 5 in interviews with the Penobscot Times editor, and they were quotedin the issues of that paper on those dates ; and finally it was made by Pilot onAugust 12 in a written statement which he prepared and handed to the StateBoard of Conciliation and Arbitration at a meeting called by that board onthat date in an effort to settle the strike.The reason given in most of theseinstances for the statement that the Respondents would not bargain with theUnion was that the strike was illegal.During the strike the Union made no effort to contact the Respondents exceptthrough intermediaries for the purpose of resuming negotiations, but on about5 Lown testified that Fecteau agreed to meet with Kagan when he returned to Old Townon the following Monday.He may have received that impression from the fact thatFecteau seemed to weaken a little.0It claims to he Maine's largest daily newspaper with a circulation of more than 66,000.7The leaflet gave the Respondents' version of the bargaining before the strike.The finalparagraph read : "We are definitely committed not to meet with the CIO until this un-lawful strike is called off by the organizers in recognition of their grave error.Only thenwill be resume negotiations." 262DECISIONSOF NATIONALLABOR RELATIONS BOARDAugust 1 Pilot encountered Fecteau on the street near the plant, and a conver-sation ensued in which Fecteau said that it was too bad they had been unableto get together and that he thought they should be able to get together throughthe efforts of "the State Department of Labor Conciliations."' Pilot replied, ac-cording to Fecteau, that it was impossible, that the company would not agree tonegotiations.Although the Union had no direct communication with the Respondents duringthe strike, it did make efforts through intermediaries.During the latter partof July 1949 an effort was made by a disinterested person and by a "citizens'committee" to bring the parties together or find a basis for ending the strike.Around July 21, before the citizens' committee started to function, a fewstrikers asked Paul Dufour, a city councilman of Old Town, to see if hecould do something.Dufour went to see Kagan, and asked if he was willingto talk with "these fellows."Kagan replied, according to Dufour that thedoor was open and they could come in any time. Dufour's testimony tendedto be elliptical in expression of ideas, but from the balance of Dufour's testi-mony I deduce and find that Kagan told him that if the employees returnedtowork he would talk with them, thus implementing the Respondents' pre-viously avowed position of refusing to bargain with the Union while the strikecontinued.That evening Dufour related to the Union's strike committee whatKagan had said. That committee said it did not think the employees wouldreturn to work before negotiating but expressed itself as agreeable to talkingwith Kagan if he wanted to do so. The next day Dufour returnedtoKagan'soffice to try to arrange a meeting. Lown, who was present, took over the talking,according to Dufour's testimony, and spoke so continuously for an hour anda quarter that Dufour had no opportunity to request a meeting with the Union.Lown testified that Dufour did ask for a meeting and that he expressedwilling-ness, but if he did he did not make himself understood, because Dufour appar-ently left in the belief that his time had been futilely spent.Dufour did nothingfurther before the citizens' committee made its attempt to bring the partiestogether.The citizens' committee was composed of Stanley Needham, the city attorneyof Old Town, Robert Palmer, the city manager, and two members of the citycouncil.This committee met with.Kaganto inform him of their neutrality andtheir desire to bring about a reconciliation of differences between the Respond-ents and the Union.Kagan informed the citizens' committee that the menshould go back to work before negotiations would be resumed. Later the sameday the citizens' committee met with Bergeron and the union committee, whichindicated that it would be available for further discussions.A little later,Needham telephoned Pilot who suggested that he get some concrete proposalsfrom the union committee. The citizens' committee on July 28 got the Union'sproposals, including proposals for maintenance of membership instead of unionshop, elimination of the request for check-offof dues, anda reduction in theamount of wage increase demand. The citizens' committee was given authorityto present these proposals to the Respondents.On Friday, July 29, Needhamrepeated the proposals to Pilot on the telephone.Pilot gave no answer at thattime.On August 1, after Pilot had had the conversation on the street withFecteau related above, he again spoke with Needham on the telephoneand said9Pilot denied that Fecteau at this time or any other time during the strike asked for ameeting.I conclude that Pilot did not interpret Fecteau's expression of regret and hopeas a request.Under all the circumstances I find that it was tantamount to a request. OLD TOWN.. SHOE COMPANY263that there had been "turbulence" at the plant that day and.gave Needham tounderstand that further conversation would not be worthwhile.Pilot testi-fied that he asked Needham if the union people he was dealing with werepeople who could bind the Union and that Needham was unable to assure himthat they were.Pilot conducted the cross-examination of Needham but didnot ask him any questions concerning the authorization of the union repre-sentatives with whom the citizens' committee was dealing; he did ask NeedhamifDaigle or Poirier, both members of the bargaining committee, had madecertain statements to him, and he asked if the union committee had on itrepresentatives of both factories, but he did not ask Needham if he, him-self,had, on August 1, questioned the authority of the union committee. Ifind that on August 1 Pilot was in no serious doubt about the authority ofthe union committee and that the Respondents' rejection of the Union's pro-posals and its refusal to meet with the Union was not based on any doubt asto the authority of those with whom the citizens committee was dealing.On the first day of the strike, while Eugene Shorey, foreman of the OldTown hand-sewing room was sitting in his car outside the plant, at lunch time,several striking hand sewers came to his car, and he asked them why they didnot come back and go to work. On about August 8, 1949, Foreman Owen Grahamof the Penobscot making room was handed for his signature several postalcards by someone from the office.These postal cards, addressed to strikers,bore the typed message in each case the same except for the name of the personaddressed :DEAR ALBERT. You have been loafing for eight weeks now and you mustknow that the promises made by the outside organizers are nothing butlies.You also know that the walkout has been lost and there is no longerany reason for you to continue losing your wages.Production is now up to where we must put an operator on your machine.We would prefer that you come back and be with us but in any case we can'tkeep your machine open any longer.Joseph Couillard, foreman of the Penobscot lasting room, denied that he hadsent out any such cards but he testified that he knew some had been sent outin his name.In the first part of August, Fecteau sought, through Marion Martin, Statecommissioner of labor, to bring about a resumption of negotiations.Martinspoke with Pilot and with Kagan. No meeting resulted. Thereafter the StateBoard of Arbitration and Conciliation called a meeting for August 12, 1949,at Old Town. On that day Fecteau and a committee of strikers from bothfactories met with the three-man board in one room. Pilot appeared and was,for the first part of the session, put in a separate room.Later they werebrought together in one room. At the outset Pilot handed the State Board thefollowing statement which he had prepared in advance :Our position is, and remains, that the strikes against both shoe com-panies, Penobscot Shoe Company and Old Town Shoe Company, were un-lawfully initiated and are being unlawfully maintained.The only dispute in negotiating with the CIO, Shoe Workers Union, arosefrom what we call a closed shop, under the Taft-Hartley Act, and whatthe union calls union security and maintenance of membership.In these circumstances, our position remains the same.We cannot, andwill not, negotiate with this union until the strikes are officially called off,and those workers who are on a strike return to work, as work is available. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe appreciate the good offices of the Commissioner of Labor, of Maine,to attempt to bring the parties together, however, in the light of existingfacts,we have no alternative.'At some point in the meeting Kagan was requested to come over from theoffice.Kagan came and he and,Pilot discussed with the State Board ways andmeans for terminating the strike.That board proposed to the Union, as pur-porting to come from the Respondents, that if the Union would call off thestrike immediately the Respondents would agree to reinstate all the strikersas soon as possible and that the Respondents would resume negotiations. TheUnion at first refused to accept this and there was considerable discussion onthe subject of reinstatement of strikers.However, when the State Board toldthe Union that if they did not accept it, the State Board would find the Unionresponsible for continuing the strike, the Union said it would recommend to themembership that the strike be called off "on the condition that the Companyimmediately resume negotiations.... "Concerning reinstatement of strik-ers, the Respondent took the position that they would not discharge anyone hiredduring the strike to replace a striker and would rehire strikers only as jobs wereavailable.And the Respondents stated that they would refuse to take backthree named strikers for the following reasons : Andrew Poirier, because he hadbeen laid off before the strike and was not an employee at that time ; LaurenceDaigle, because "he was a criminal" ; 10 and Maurice Duplissis because he hadmade a disparaging remark about Kagan.At a union meeting held on Sunday, August 14, Fecteau told the employeesof the proposal for settling the strike, saying that they had the assurance ofPilot and the State Board that the strikers would be rehired just as soon asthey possibly could be, work being available, and that negotiations would beresumed immediately.Decision was deferred until the next day.On August15 Fecteau and Bergeron called on Pilot and asked him when negotiations wouldbe resumed if the strike was called off. Pilot said that he would want a delaybecause he was tired." That night the Union voted to terminate the strike,and on August 16 many of them went to the plant and made personal applicationfor reinstatement.On August 17, the Union wrote to the Respondents request-ing reinstatement of all the strikers.Under date of August 18 many of thosewho had been strikers made written application for reinstatement personally.Some of the strikers have been reemployed on various dates from August 16 on.Others have not yet been reemployed.On about August 19, 1949, Commissioner John O'Reilly of the Federal Medi-ation and Conciliation Service, taking the place of Commissioner Smith, tele-phoned Pilot to arrange a date for resumption of negotiations. Pilot, who ad-mitted that he was irritable with O'Reilly, asked him how he happened to comeinto the matter and asked him why he was rushing him so. O'Reilly was "putout" with Pilot, the latter testified.Pilot told O'Reilly to write him a letter"and tell me what you want to do and how you want to arrange things." O'Reilly' In view of the fact that Pilot handed this to a member of the State Board and thatFecteau received a copy from one of the members of that board, I find no merit in thecontention in the Respondents'brief that this statement was never issued.10Daigle had been convicted of malicious mischief on June 29, 1949.11Bergeron quoted Pilotas sayingthat he would need at least a few days before renewingnegotiations.Pilot quoted himself as saying, "I told you up here at the august 12 hearingbefore the[State] board that the resumption of negotiations would start but that I wantedat least up to two weeks. . . . OLD TOWN SHOE COMPANY265wrote on August 20, 1949, explaining his position in the matter, requesting aconference date as soon as possible on or after August 23, and requesting noti-fication "in the event your client refuses to meet with this Service."Pilottestified that he got over his "beef" and wrote to O'Reilly, without consultingeitherKagan or Lown, arranging for a bargaining conference for August 31,1949; but on August 23 Pilot wrote to O'Reilly saying that the date fixed "ap-parently is impossible-not so far as I am concerned, but both Mr. Kagan andMr. Lown wish to be present at this meeting and both have advised me that Ishould not have arranged a date without consulting them about it."He wenton to say that Kagan and Lown would be unavailable until the week of Sep-tember 12.Pilot testified that he had heard from O'Reilly since August 23,1949, but that no bargaining meeting had been held after the end of the strike.5.Contentions of the parties; conclusion respecting refusal to bargainAs to Old Town, the complaint alleges that there was a refusal to bargain onMay 17, 1949.The Respondents in their brief contend that it was agreedon April 5 that negotiations were to apply to both Respondents and thatthis understanding remained in effect throughout the period of negotiations.Only at the April 5 and June 1 conferences was anything said by the Unionabout bargaining for Old Town. If there was any refusal it was on one or bothof those dates and not independently on May 17. The only reference to bargain-ing for Old Town which was made on May 17 was that made before the meetingwhile the group was awaiting Fecteau's arrival when the conciliator questionedPilot as to whether they were bargaining for both companies and Pilot gavean affirmative reply. In support of his contention that there was a refusal tobargain as to Old Town, G. C. counsel in his brief points to evidence supportingthe Union's understanding that they were not bargaining for Old Town to theeffect that at none of the bargaining meetings was a committee of the Old Townemployees present ; and, when the conciliation service was asked to intervene, itwas asked only for Penobscot 12 On the other hand, it may be pointed out thatthe Union, even if it entertained the belief that bargaining was for Penobscotonly, did not demand separate bargaining, did not insist on the presence of theUnion's Old Town bargaining committee at joint conferences, did not accuse OldTown of an unfair labor practice at any bargaining conference before the strike,and did not in any other way put Old Town on notice that it was treating thereplies made by Pilot and Lown as a refusal to bargain for Old Town. Instead,after the commencement of the June 1 meeting, the Union dropped any furthermention of the subject until it filed its amended charge.A proper inferencemay be drawn that, if the Union did not understand that negotiations were beingconducted for both Respondents it at least was agreeable to postponement ofseparate negotiations for Old Town in the expectation that most of the termsagreed on for Penobscot would also be agreed on for Old Town. I have alreadyfound that there was no complete refusal to bargain for Old Town ; there wasat most a postponement of negotiations. And if the Union was not actually willingthus to postpone Old Town negotiations, its conduct was such as to lead theRespondents to believe that it acquiesced.Under these circumstances I findthat there was no refusal to bargain for Old Town before the strike.14 If intervention was asked originally for Penobscot only,the Union enlarged upon itsrequest later. If this were not so, the conciliator would not have alluded to Old Town bar-gaining at the opening of the June 1 meeting. .266DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhateverdifferentiation may have been made between the Respondents beforethe strike,none was made by eitherpartyafter the beginning of the strike.Both plants were struck.The Respondents adopted the same attitude of refusalto negotiate before the strikers returned to work.All efforts to settle the strikewere made on behalf of both. There will be no further occasion,therefore, todeal with the Respondents separately on the issue of refusal to bargain.G. C.counsel urges that the strike at Penobscot,although economic in its beginning,became almost at once an unfair labor practice strike as a result of thatRespondent's "open and public refusal to deal with the Union until the strikeshould be terminated."As there is no reason for differentiating between theRespondents for the period following the strike,I shall consider this argumentas applicable to both Respondents.The Respondents,to meet this claim of the General Counsel,argue that thestrike wasillegal andthat the Respondents were not obliged to bargain with itduring an illegal strike;that the Union was the one who refused to bargainon June 13 and therefore it was not incumbent on the Respondents to bargain ;and that in any event there could be no refusal to bargain until the Union madea request to bargain and that the Union made no such request.The Respondents argue that a strike for union security is illegal under thecommon law of the State of Maine(citingKeith Theatre v.Vachon et al.,134Me. 392)and that the strike in the instant case was illegal under the Act alsobecause the purpose of the strike was "to coerce the respondents to accede to anillegal union security clause."The last argument was predicated on the factthat the Union had not been authorized to make a union-security agreementpursuant to Section 9 (e) as required under Section 8 (a) (3). The Respondents'argue that,admitting that the contract would have been legal if it had containeda provision therein making the union-shop clause effective only after an electionas required by the Act,13still the Union did not wish to include such a provisionin the contract,and a separate letter postponing the effectiveness of the union-shop clause until after election would not have validated the contract(citingRoosevelt Oil and Refinery Corporation,85 NLRB 965).The laws of Maine are not claimed to outlaw union-security provisions in laboragreements.It is only a strike to obtain a union-security provision which isclaimed by the Respondents to be illegal.However they cite only theKeithTheatrecase,decided in 1936, in support of this contention.A careful reading ofthe court's opinion in that case discloses that the Supreme Court of Maine wasnot called upon to decide the validity of a strike by employees of the struckemployer to enforce a union-security clause.That case involved a question ofthe use of an injunction against stranger picketing.The court decided thatstranger picketing to unionize an employer is illegal when his employees are noton strike and have no grievance against their employer.Although the courtindulged indictaconcerning the legality of a strike for a closed shop, it expresslystated that it was not passing on the legality of a strike by employees for aclosed shop,and it did not touch upon other forms of union security.I find noauthority for the Respondents'claim that the strike in the instant case wasillegal under the common law of Maine. On May 13, 1947, the State of Maineenacted a statute banning the closed shop but expressly excepting the so-calledunion shop."This law was defeated in a referendum held on September 13,13 It has been held by the Board that it is legal under such condition.Wyckoff Steel Co.,86 NLRB 1318;Schaeffer Body, Inc.,85 NLRB 195;Hazel-AtlasGlass Co. and ClarksburgPaperCo., 85 NLRB 1305.14 Chapter 395, L. 1947. OLD TOWN SHOE COMPANY2671948."Such expression of public policy convincingly establishes that the unionshop was not unlawful in the State of Maine at the time of the strike.The. Respondents, in the argument in their brief that the strikewas illegalunder the Act, do not suggest that the Union violated any specific provision ofSection 8 (b) of the Act in striking "to coerce the respondents to accede to anillegal union security clause."But the illegality, if any, presumably would ariseunder Section 8 (b) (1) from attempting to compel the employer to agree to aunion-shop clause with no proviso in the proposed contract that the union-shopclause should be operative only if authorized by an election under Section9 (e) (1) of the Act" And the Respondents assert that Fecteau "did not wantsuch a provisionin the contract"and that a separate letter by the Union to theRespondents would not substitute for such a proviso in the contract (citingRoosevelt Oil and Refining Corporation,85 NLRB 965). It is true that Focteaushowed a disposition to utilize a separate letter rather than a proviso in thecontract itself to make the effectiveness of the union-security clause dependentupon a prior election, but it does not appear that the strike was caused by adisagreement over the manner of expressing such condition.Fecteau testifiedthat the Union had expressed such a condition in three ways in dealing withemployers : By a clause in the contract, by a separate letter, and by an oralagreement. If the Respondents had insisted on its appearing in the contract,the Union might very well have agreed to that." But matters did not reach theissue of how to express the agreement, as no agreement for union security wasever reached.There is no basis, therefore, for finding that the strike was tocompelthe Respondents to include in the contract a union-security clause withno proviso for a Section 9 (e) election.The mere fact that the union-securitydemand was one of the issues giving rise to the strike or even the principal issuein no way renders the strike illegal.The Act does not require a Section 9 (e)election beforebargainingon the subject may take place. The Act requires suchan election only as a condition precedent to themakingof an agreement requiringunion membership as a condition of employment "The Respondents also contend that the Union refused to bargain when Fecteaufailed to meet with Kagan alone on June 13 and instead led the employees tostrike.I have found that Fecteau did not make a definite appointment to15 23 L. R. R. M. 3040.16Presumably it would not be contended that there would be a violation of Section 8 (b)(2), because the Union did not seek to enforce a union-shop clause before an election underSection 9 (e).17Andrew Poirier, temporary chairman of the Union's Penobscot committee, testified thatthey had asked Kagan if he would accept a union shop if the employees voted in favor ofit and that Kagan's answer had been, "No." It would appear, therefore, that the Unionwas not seeking a union shop before an election,but that it did not ask for a union-shopelection because it would have brought the parties no nearer to an agreement.18The Respondents at the hearing, as well as in their brief, contended that they werenot obliged to bargain with the Union during the strike on the "unclean hands" doctrinebecause the Union conducted the strike in an unlawful manner, as by mass picketing, etc.The Trial Examiner excluded such evidence when offeredas a defenseto the alleged refusalto bargain.SeeConsumers Lumber & Veneer Company,63 NLRB 17 (footnote 17 on p. 25).The evidence was not excluded on the ground that unlawful conduct is to be condonedbut rather on the ground that this matter was more in the nature of a counterclaim thana defense.However, the Respondents announced their determination not to bargain withthe Union almost at the outset of the strike and before they were aware that there wouldbe any mass picketing or other alleged unlawful conduct. The Respondents'determinationnot to bargain,therefore,was made independently of any alleged unlawful conduct of theUnion. 268DECISIONSOF NATIONAL LABORRELATIONS BOARDmeet Kagan. In fact, the course of events prove that it would have been uselessto do so.Pilot and Lown claim to have "softened" Kaganupon June 8 to apoint where he would have compromised on union security if Fecteau would havedone so.Yet, although Kagan was present at the meeting of June 9, he madeno overtures toward reaching a compromise. It was apparent at that timethat an impasse had been reached, and Fecteau cannot be blamed for a refusaltomeet Kagan alone, without the union committee.Fecteau's offer to meetKagan immediately after the meeting of June 9 while Kagan and the unioncommittee were still present was rejected by Pilot who said Kagan wanted tomeet Fecteau in his office. I find under these circumstances no such refusal bythe Union to bargain as would excuse the Respondents thereafter from its dutyto bargain.At this point the Union chose to strike for the purpose of gainingthat which it had been unsuccessful in getting by means of bargaining.Fora union to strike when an impasse has been reached is not in itself a refusal tobargain, nor does that extinguish the duty of the employer to bargain duringthe strike."The Respondents cite a number of cases in support of their con-tention that a failure by the union to bargain in good faith precludes a findingthat the employer refused to bargain in good faith. Those cases, most of theminvolving demands for the now illegal closed shop, do not support the Respond-ents' contentions that the Union in this case refused to bargain.For example,in2VationalMaritime Union of America,78 NLRB 971, which the Respondentscite, the Board rejected a Trial Examiner's finding that an adamant positionon a demand for a hiring-hall provision, was proof of a refusal to bargain ingood faith.The Board said, "An employer's intransigence on a particular issuehas been found to evidence bad faith in bargaining where the record as awhole has indicated that such intransigence reflected an intention to avoidcoming to any agreement."Although the Board there found that the unionhad refused to bargain, this finding stemmed not from the stubborn positionof the union, but from its "insistence, as a condition precedent to entering intoa collective bargaining agreement, that the other party to the negotiations agreeto a provision or take some action which is unlawful or inconsistent with thebasic policy of the Act."The record in this case does not indicate that theUnion was insisting upon a union shop as a means of avoiding the reaching ofanyagreement, the union-shop demand was not in itself illegal or inconsistentwith the basic policy of the Act ; and the record does not establish that the Unioninsisted, as a condition precedentto the reaching of an agreement, that thecontract omit any proviso for a Section 9 (e) election.The refusal to grantconcessions and the reaching of an impasse in this case do not reflect on thegood faith of the bargaining.The Respondents' next argument is that during the strike the Union failedto request the Respondents to bargain and that therefore there was no dutyon their part to bargain.G. C. counsel argues that a request would have beena useless gesture in the face of the Respondents' avowed policy, "forcibly broughtto the attention of the Union and the strikers," not to bargain during the strike.It is unnecessary to decide whether or not the General Counsel's contention thata request was excused is correct because I find that the Union indicated its'ACraddock TerryShoeCorp.,73 NLRB 1339;Jeffery-DeTVitt Insulator Co. v. N.L. R. B.,91 F. 2d 134,139 (C. A. 4) ;The American Laundry Machinery Company,76 NLRP. 981,enfd. in 174 F. 2d 124(C. A.6) ; N. L. B. 'B. v. Reed & Prince Mfg.Co., 118 F. 2d 874(C. A. 1). OLD TOWNS SHOE' COMPANY269desire to negotiate by its efforts through various intermediaries 20 in July andAugust, and more particularly by Fecteau in his conversation with Pilot onAugust 1; I find that the Respondents were not in any doubt as to the desireof the Union to meet for further negotiations ; and I find that, in the face ofthe Respondents' public declarations of intention not to bargain with the Unionduring the strike, a more formal request was not necessary, particularly where,as here, the Respondents had already recognized and bargained with the Unionbefore the impasse was reached.Meetings are seldom, if ever, sought to bearranged by conciliation services unless one of the parties has requested inter-cession by such service.Although the Respondents could have entertained nodoubt of the Union's desire for a meeting by August 12, on that date the Re-spondents notified the State Board in writing that they would not bargain untilthe strike was 'terminated.At the meeting of August 12 the Respondents agreed to meet the Union andcontinue bargaining, but their good faith in so agreeing is open to question inview of all the evidence, including subsequent events.Pilot first postponedsetting a bargaining date by pleading fatigue.Fatigue, not illness, mightpossibly justify a delay of a day or even a few days, but unless fatigue is of such acharacter as to require medical attention, which was not shown here, a refusalfor 2 weeks to meet with the Union gives rise to doubts as to the Respondents' earn-estness in having Pilot conduct negotiations.Kagan knew that one conditionto the termination of the strike was the resumption of negotiations. If he didnot intend that negotiations should be left in Pilot's hands, it was incumbent uponhim to notify Pilot to set a meeting for a time when he could be present. Pilot'sfirst question would then normally be, "Is there any time which would not beconvenient for you?" In the absence of any instruction to Pilot to the contrary,I would infer that Pilot had implied authority to arrange for a bargaining con-ference.Lown testified, without mentioning dates, that after the strike Pilottold him that the conciliator had asked him for a certain date. "I believe," Lowntestified, "it was during Labor Day week and I told Mr. Pilot that we have aleather show during that week, and I suggested the following week." August 31,the date set by agreement between Pilot and the conciliator, was, however, 5 daysbefore Labor bay in 1949.Neither Lown nor Kagan testified that they wereunable to attend on August 31 and neither mentioned anything which occurredon that date that would have interfered with their attendance.The Respond-ents' cancellation of the August 31 bargaining conference, after having postponedit for that long, under all the circumstances of this case appears to have been adilatory tactic inconsistent with a good faith intent to bargain.Even subsequentcommunications between the conciliator and Pilot produced no bargaining con-ference.On all the evidence, I conclude and find that the Respondents sought toavoid any meeting with the Union after the strike and resorted to dilatory tacticsto that end. It follows that the Respondents have failed and refused to bargainwith the Union during and after the strike in violation of Section 8 (a) (5) ofthe Act.B. Discrimination in regard to hire and tenure of employment1.Failure to reinstate strikersThe Respondents contend that the strike was an economic strike and that itwas their obligation only to reinstate strikers if their positions had not already20The fact that the request to bargain did not come from Fecteau or Bergeron but fromthe union committee through authorized third persons I deem immaterial.SeeValleyBroadcastingCo., 87 NLRB 1144. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen filled.Replying onAnchor RomeMills,Inc.,86 NLRB 1120, they contendthat no casual relation was shown between the alleged unfair labor practices andthe continuance of the strike. On that authority it may be found that the fewinstances of individual solicitation did not prolong the strike in this case.But arefusal to bargain during a strike is on a different plane.A strike is resortedto by a union in an effort to strengthen its collective bargaining position.But astrike looks not to a termination of all bargaining; it looks rather toward aneventual reconciliation and a settlement of differences.Hence the duty to bargainduring a strike is not extinguished.But the employer's fixed policy not tobargain would discourage any inclination on the part of the union to makeovertures to resume bargaining. It is in effect notice to the union that concilia-tion will be rejected and that it must win or lose by the strike. The naturalresult of this attitude would be to prolong the strike.Although it is not cer-tain that a meeting would have resulted in a resolution of differences; it iscertain that no resolution of differences could result while the parties wereestranged.It is obvious that in this case the Union felt itself rebuffed and dis-couraged from making any direct request for a meeting. I conclude that acasual connection is shown between the Respondents' refusal to bargain andthe prolongation of the strike.The strike, economic in its inception, became an unfair labor practice strike.The General Counsel's position was that the strike became an unfair labor prac-tice strike as soon as the Respondents publicly issued their statement of fixedpolicy not to bargain during the strike.But the Respondents claim that theirstatements of refusal to bargain during the strike were privileged free speechunder Section 8 (c) of the Act because they contained no threat of reprisal orforce or promise of benefit and that there was no refusal to bargain because theUnion did not request it.They cite S. 117.Evans & Son,81 NLRB 161. TheBoard there held that an employer's statement that it did not intend to bargainwith a certified union because it felt the decision of the Board was wrong incertifying a union which had received only 57 votes out of 176 employees andthat it would not abide by the Board's decision unless ordered to do so by theUnited States court was not in itself a violation of Section 8 (a) (1) of the Act.In that case the Board found a refusal to bargain, and the question of whetherthe posting of a notice of refusal to bargain was an independent violation ofSection 8 (a) (1) of the Act was more in the nature of an academic problem,as there was at the same time a violation of Section 8 (a) (5). As I construethe Evans decision, it decided only that it was not, independently of the violationof Section 8 (a) (5) in that case an unfair labor practice for an employer to tellhis employees that he disagreed with a decision by the Board and that heintended to await a decision by the court either reversing or affirming thatdecision.The statement of repudiation of the duty to bargain here made wasmade after the Union had been recognized and bargaining had taken place butbefore the Union had requested renewed negotiations.There was no questionhere of the Union's representative status as there was in theEvanscase.Anopen repudiation of the principle of collective bargaining during a strike, whencollective bargaining needs to be encouraged more than ever, necessarily has theeffect of undermining the Union .2' I have already found that the Union made asufficient request and that there was an actual refusal to bargain beginning withJuly 21, 1949.But as the right to strike is a recognized incident to the employees'right to organize and to engage in concerted activities, a threat, even before.21SeePacific Gamble-Robinson Company,88 NLRB 482. OLD TOWN SHOE COMPANY271July 21, to deprive the employees of bargaining rights because they engaged inlawful concerted activity would be as effective a weapon in undermining thechosen representative of the employees as the actual deprivation of such rights.Under the circumstances of this case, therefore, I consider it immaterial, forthe purpose of determining when the strike became an unfair labor practicestrike,whether or not the Union had sought to reopen bargaining negotiationsat the time when the Respondents first announced their fixed policy, unless theanticipatory repudiation is protected free speech under Section 8 (c) of the Act.InInternational Typographical Union,86 NLRB 951, the Board, referring topublications of the Respondent Union in that case said, in part:...These documents include official publications concerning the adoptionof the collective bargaining Policy here in issue, and post card bulletins andother statements interpreting, construing, and directing the enforcement ofthe established Policy in a particular manner.All of the documents con-sidered by us report the official position of the Respondents with respect toa collective bargaining Policy which they were empowered to interpret andenforce and which was actually followed and enforced in negotiations withemployers.On the basis of the legislative history of Section 8 (c),n we are entirelysatisfied that these publications were not expressions of "views, argument oropinion" privileged by that section. .. .17 SeeMatter ofAmalgamated Meat Cutters(The Great Atlantic and Pacific TeaCo. Case), 81 NLRB 1052.Here, too, the Respondents' statements of refusal to bargain during the strike werestatements of fixed policy rather than expressions of views, arguments, oropinions.In theAmalgamated Meat Cutterscase cited by the Board(supra),the Boardfound that the Union there did not raise the issue of jurisdiction in good faith,where it claimed that it believed the company was not subject to the Board'sjurisdiction, in view of the many prior decisions of the Board in similar cases.The reliance of the Respondents here upon theKeith Theatrecase to justify theirclaimed belief that the strike was illegal is just as tenuous as was the belief oftheMeat Cutters.As pointed out before, theKeith Theatrecase did not dealwith a strike for a union shop or, for that matter, any other strike; it dealtwith the question of the legality of stranger picketing.22At best, therefore, theRespondents were relying on dictum of a 1936 decision of the Maine SupremeCourt.If the Respondents had genuinely placed reliance on theKeith Theatrecase, they might easily have put it to a test by seeking an injunction of allpicketing.The Respondents do not contend that they did this. In view of thedecision in theSwingcase and of the closed-shop statute and its rejection onreferendum in Maine, there should have been no doubt by the Respondents thatthe laws of Maine did not render the strike here illegal.On all the evidence 1find that the Respondents announced their determination not to bargain, notmerely for the purpose of expressing their views, but to influence the employeesto abandon their concerted activity and to undercut the Union. I find thisconduct was a violation of Section 8 (a) (1) of the Act.The Respondents seem to have assumed that, as long as the Union persistedin a demand for the kind of union security which they were unwilling to give,22Even the decisionof theMaine court could not have been relied on after the. decisionof the United States Supreme Court inAmerican Federation of Labor v.Swing,312 U. S.321. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was nothing to be gained by bargaining. But the Union did propose,through the citizens' committee, a maintenance-of-membership provision insteadof a union shop. This may still have been more than the Respondents werewilling to give, but it indicated a conciliatory disposition on the part of the Union.If the parties had met, it is possible that they might have reached amiddle-ground,especially through the State or Federal conciliation services. If the impassecould not be broken, the responsibility for continuation of the strike would thenhave been upon the Union. But as the Respondents rejected the principle ofbargaining, they are not in a position to say that the result of renewed bargainingwould have been another impasse or that the Union's position on union securityexpressed in an offer to renew negotiations, rather than in a bargaining con-ference, was the cause of the prolongation of the strike. I find, therefore thatthe Respondents' announced policy of refusing to bargain during the strike had anecessary tendency to interfere with efforts toward reconciliation and to prolongthe strike.It follows that the strike became an unfair labor practice strike atthe time shortly after the commencement of the strike when the Respondentsfirst announced their fixed policy.As this was first published on June 15, 1949, `I find that this was the date on which the strike became an unfair labor practicestrike.On that date the Respondents forfeited the right permanently to replacethe strikers.Between August 16 and October 4, 1949, the Respondents reinstateda majorityof the strikers.They reinstated these employees as jobs were available, on thetheory that the strike was an economic strike.The Respondents' answer appar-ently relies on the strike settlement agreement in justification for following thiscourse of action.As the strike became an unfair labor practice strike, thiscourse was not justified.24A number of others who applied unconditionallyfor reinstatement were not reinstated.By failing to reinstate such employeeson application, the Respondents discriminated as to the strikers' hire and tenureof employment, in violation of Section 8 (a) (3) of the Act.The Respondents refused to reinstate three employees for whom applicationhad been filed, claiming justification.These are Andrew Poirier, LaurenceDaigle, and Maurice Duplissis.The refusal to reinstate Poirier will be dealtwith in connection with his layoff hereinafter.Daigle was convicted in the Old Town Municipal Court on .June 29, 1949, ofmalicious mischief.His offense apparently consisted of breaking windows inthe house of an employee who continued to work during the strike.He appealedhis conviction to the Superior Court of Penobscot County.On September 22he was found guilty in that court, and on September 23 he was sentenced to serve6 months in jail.The last entry shown on the docket in his case indicates thatcash bail was received by the clerk of the court on September 30. It does notappear anywhere in the record why Daigle was released on bail.Daigle madeapplication for reinstatement at the end of the strike.Kagan testified that hisreason for not taking Daigle back, was that "he is a criminal. . . .He brokewindows and the people wouldn't work with him even, because he, broke windowsin the houses."Kagan did not identify the people who he claimed would notwork with Daigle.As long as a striker maintains his status as an employee his status should becapable of being terminated for good cause just as an employer may dischargezcFecteau testified that he read the story in the Bangor Daily News issue of that date..a4Stewart Die Casting Company,14NLRB872. 895-6, enfd.as mod. 114 F. 2d 849(C. A. 7). OLD TOWN SHOE COMPANY273an employeefor cause when thereis no strike.In each case it is a questionwhether the cause given is the real cause or whether the real causeisunionmembership or activity. InKansas -Milling Company,86 NLRB 136, the Boardsaid : "Although we have not in the past condoned, and we do not now condone,the use of violence on the picket line or elsewhere in the course of a strike, wethink that the acts the Respondent complains of are clearly not of such a char-acter as to render these employees unsuitable for reemployment."Where astriker is denied reinstatement at the conclusion of a strike because of someconduct occurring while lie was out on strike, that conduct might not in itselfrender the striker unsuitable for further employment.Where it does not,an employer's motive in terminating the employ of the striker is subject toquestion.Employers do not customarily discharge employees for minor actsof misconduct or indiscretion where such misconduct does not reflect upon theemployer.A presumption exists that when a striker is discharged for suchminor acts of misconduct, and there is no showing that a nonstriker would bedischarged under the same circumstances, the employer's real reason for thedischarge is the striker's concerted activity. In such instance the employer ismerely exercising his prejudice and is seizing the opportunitytomake a dis-criminatory discharge under the guise of a legitimate excuse. I would bedisposed to say that an employer might conscientiously and in good faith dis-tinguish between serious, but not necessary felonious, acts of misconduct whichwould or would not render an employee unsuitable for further employment bytaking into account the motivation of the striker or employee as to whether ornot the wrong is done with malice aforethought or only in the heat of temper.No such distinction has been mentioned by the Board, however, and the examplesof misconduct enumerated by the Board in theKansas Millingcase would seemto indicate that such differentiation was not made there.However that may be,in the instant case I cannot find that the Respondents in good faith made such adistinction.Greenleaf testified that, during the strike, four employees stoleshoes from one of the Respondents and were convicted therefor, but that there-after he, himself, hired one back at Old Town. The theft of shoes from theemployer is an act much more calculated to render the offending employeeunsuitable for employment than the act of throwing stones through windowsof someone else's house.When an employer rehires the guilty nonstrikingemployee in the first instance but refuses to rehire the guilty striker in thesecond instance the clear inference is that the second was discriminated againstbecause he was a striker.Accordingly, I reject the contention that LaurenceDaigle should not be reinstated by Old Town, by whom he had been employed.Duplissis was denied reinstatement because, during the strike he offendedKagan by a statement he made to him. Employee John Connors testified crediblyand without contradiction that, as Duplissis walked in the picket line, he turnedto Kagan andsaid, "It is too bad Hitler couldn't have lasted a couple of moreyears.He'd have gotten rid of all the goddam Jews."Kagan andGreenleafeach testified to substantiallythe same statement.Kagan testifiedthatDuplissisalso said to him, "You come out, andI'm going totake your bald head off."Such statementsmade to anemployer or boss during employment would soclearlybe cause fordischarge that no reason exists to believe that such conductwas relied on merely as an excuse to discharge a striker.Although the Boardhas distinguished between name calling during strike activitiesand name callingat other times,2 I believe the expressions here go beyond such asmight be25E. A. Laboratories, Inc.,88 NLRB 673. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondoned as the result of "animal exuberance." If Penobscot were required toreinstate Duplissis, cause for constant friction between him and Kagan wouldexist.Jibes and hoots during a strike when "animal exuberance" runs highordinarily are easily forgotten when calm returns.The type of statement heremade indicated an undercurrent of feeling that would be likely to persist.OldTown should not be required to reinstate Duplissis.2.The discharge of RobichaudJoseph Robichaud, a hand sewer of 15 years' experience, was first employedby Old Town Shoe Company as a hand sewer in 1946 or 1947. In the first partof August 1948 he was employed again as a hand sewer. In September 1948 anemployee of Penobscot named Dionne handed Robichaud a number of union cards.Robichaud testified that he passed out about 90 of such cards'26 most of them inthe Old Town plant, and when they were signed Robichaud took them back toDionne.Some time after this an employee informed Superintendent FrankGreenleaf of Robichaud's activities and at sometime thereafter, Greenleafreported what he had heard to Manager Kagan. On October 29, 1948, Kagancalled Robichaud to his office.Although the testimony of Kagan, Greenleaf,and Robichaud agreed as to some of the things that were said on this occasion,Robichaud's testimony differs from that of Greenleaf and Kagan, for one thing,in that Robichaud testified that he had 3 separate conversations with Kagan,whereas the testimony of Kagan and Greenleaf combine all the instances thatRobichaud testified to into the one conversation which was held on October 29.Both versions will be related.a.Robichaud's versionAccording to Robichaud's testimony, Greenleaf came to him on the first occa-sion, which Robichaud remembered as being in the first part of November andtold him that he should go to Kagan's office.When Robichaud walked intoKagan's office, Kagan said, "I understand you are the president of the Unionhere."Robichaud replied that he was and he was not, that he could be if theboys wanted him. No officers had been chosen as yet, presumably. Kagan thensaid, "You are also passing cards in the shop, I understand."When Robichaudadmitted that he had, Kagan said, according to Robichaud, "I don't want youto pass any more in the shop after this. . . . You can go to their home, go infront of my windows, but don't pass any more in the shop."Robichaud furtherquoted Kagan as saying, "What do you think you are going to gain by theUnion?Do you think they can put the whip on me and sign papers I don't want.I don't want to sign to the Union ; I don't ever." At the conclusion of the inter-view Kagan told Greenleaf to pay Robichaud for his time, and Robichaudreturned to work.The Union had petitioned for an election in September 1948. Because theylacked about 20 cards of the number required, Robichaud set to work and, hetestified, procured another 20.Robichaud testified that he was called to Kagan'soffice the second time on about December 17. According to Robichaud's version,Kagan said to him, "Mr. Robichaud, the last time you was down the office, you26As there were approximately 175 employees in the Old Town unit and as the Union wascompelled to get additional cards to entitle it to an election after its first petition, thisfigure is either an overestimate or some of the cards were not usable for one reason oranother OLD TOWN SHOE' COMPANY275toldme that you wouldn'tpass any more cards,and ... we had news fromBoston...that you petitioned for an election,and ... today I got news thatYou have enough cards to petition for election.Therefore,you must have passedsome more cards. . . . You are nothing but a liar." Robichaud testified that headmitted that he had and that that was the end of the conversation. ,Beaulah Robichaud,Joseph Robichaud'swife, who worked in Penobscot,testi-fied that on that same day, December 17, 1948, she went to Kagan as he waswalking through the shop and in speaking to him she mentioned her husband.Kagan then said,according to Mrs. Robichaud,". . .your husband-don't talkabout your husband.... He's the head of the Union,and he is nothing but adamned liar and a damned 2-faced bastard."That night according to Mrs.Robichaud she told her husband what Kagan had said about him.Robichaudtestified that the next day, which was Saturday,he went to the plant,presumablyto make Kagan apologize,but he found no one there.On Monday,December 20,according to Robichaud,he went to the office to demand an apology. Kagan atfirst denied having made the statement above quoted,and Robichaud then toldhim to call his wife down.Kagan told Greenleaf,who was there,to get Mrs.Robichaud.When she arrived,Robichaud asked his wife whether or not Kaganhad called him such names,and she answered,"Yes."Robichaud testified thatafter Kagan had thought it over for a minute he said,"Maybe I could have... .I was so mad that day. I had news of a letter....It made me so mad, I didn'tknow where I stood.... I went upstairs and your wife came to me to ask a.question about something and she mentioned your name....I lost sight of it.,Imight have done. I am deeply sorry. . . . I want you both to take my apolo-gize."Robichaud testified that he and his wife accepted the apology and bothreturned to work.After he had gone back to work, Superintendent Greenleaf came to his work-bench and said,"Mr. Robichaud,you know Mr.Kagan didn'tmean that becausehe is too much of a man for that. He just forgot himself....I am sure he isnot half of what you think....I wish you would come over to my house somenight this week.I would like to see you."Robichaud testified that he did goto Greenleaf's house 2 days later on December 22, 1948, and had "a friendlychat" in which Greenleaf told him that the reason he had called him over wasthat he wanted to talk to him about the Union.He quoted Greenleaf as saying,"You know, if the Union come in the shop, we might have to close down. Youmight lose your job. I might be out of work, also.You see, it's no good for eitherone ; it's no good for nobody. I wish you go back, get the boys together, and try totalk them out of it." Robichaud testified that Greenleaf then picked up a copyof Esquire Magazine and showed him the picture of the Old Town Trotter, theloafer which the Respondent Old Town manufactures, and said that that "ad"cost the Company $50, that it was a lot of expense to run the shop, "and wereally couldn't stand it."Greenleaf asked Robichaud to think it over and seewhat he could do. Robichaud testified that he told Greenleaf he would do thatand let him know within 10 days or so, that he then said goodnight,and wenthome.b.Kagan's and Greenleaf's versionAs related by Greenleaf and Kagan, during the week of October 29, 1948 (thedate being fixed by a record showing a payment to Robichaud on a time ratherthan piecework basis' on 1 day that week) when Greenleaf was walking throughthe hand-sewing room, Robichaud asked to speak to him andsaidthat-his wife'917572-51-vol. 91-19 276'DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad told him' that Kagan had called him navies and he wanted to know why.Greenleaf said that he did not 'thfnkthat Kagan would say anything like that,-but that lie would check up'on'it andletRobichdud know. Later in the morning:when`t{agan arrived at the plant, Greenleaf went to his office and told him whatRobichaud had said.Kagan said-that he did not remember saying that but toldGreenleaf to tiring Robichaud down to,the office.Greenleaf brought Robichaudthere and Robichaud asked Kagan, "What right have you got to call me names'in'front of'my"wife?" -Kagan said he did not remember having used the language'wlich'said his wife had told himabout and asked Greenleaf to call.Greenleaf called the stitching room and directedtfiatMrs. Robichaud be sent down.When she came to the office,Kagan askedher to repeat what lie`had said to her, and she did.Kagan said that he did notuse' shish language but that'if she said he did use it he was very sorry andapologized. 'Kagan then told-Mrs. Robichaud to return to work and he requested.Robichaud to remain.Kagan then told Robichaud that hehad had*a report thathe was going around the factory and passing out cards to people who were work-ing and explaining why they should sign the cards.He quoted himself as saying;"I don't care what you are doing up at your house or what you'are going to do'outside of the factory,on the street,or any place for that matter,but in thefactory, while they are working,while yoiu-are working and we need,the work,we are not paying you,for passing around cards,and please stop doing it."Kagan testified that in all, Robichaud was in his office-for about three-quartersof an hour and that when Robichaud Was leaving he told Greenleaf to pay himfor his time and to give him pay for 1 hour. Kagan testified that he did not recall,having had any occasion thereafter to talk with Robichaud about anything.Greenleaf testified that he was informed by an employee in the latter part ofAugust that Robichaud was passing out cards and that he reported that to Kaganright away.Both Kagan and Greenleaf denied that they knew of Robichaud's'passing out cards any other time.Greenleaf was not asked'if he had invitedRobichaud to his house nor whether Robichaud came to his house as related by'Robichaud.He did deny having told Robichaud"in his home one night" that'if the Union came in, he and Robichaud would both lose their jobs, and he deniedIthat he had ever asked Robichaud to work against the Union.c.Conclusions on the conflict in testimonyPortions of Greenleaf's testimony impressed me as something.less than com-'pletely frank.He appeared to me to be distorting the facts in some instances to'make them more favorable to the Respondents'case.Because of this and be.-cause it is improbable that if Greenleaf had notified Kagan late in August or,even early in September that Robichaud was passing out union cards, Kagan'wouldhave allowed 8 weeks to elapse before speaking to Robichaud about it ifhe were going to do it at all, and on all the evidence and my observation of thewitnesses,I do.not credit Greenleaf's testimony that he learned of Robichaud'ssolicitation and that he informed Kagan about it so long before the October 29,interview,nor his testimony that Mrs. Robichaud was called in at the Octoberinterview.Kagan appeared to be under the impression that he had talked withRobichaud only once because of the fact that Old Town had only one record ofliaving.paid,Robichaud on a time basis. Robichaud was normally paid on apiecework basis and Kagan testified that.he always paid employees for theirtime, when he called them to the office.-Kagan appeared to have relied princi-pally on the latter consideration in testifying that he could remember having OLDTOWNSHOE : dOMPA'NY277.talked with' Robichaud only once, and that is presumably his reason for puttingthe incident when Mrs. Robichaud was in his office as on the same day that hespoke to Robichaud about his passing out union cards.However, according toRobichaud, he and his wife were in Kagan's office only for a few minutes at thetime when he demanded an apology. There was no contention that Mrs. Robi-chaud was paid for her time. I would infer that payment was not made for suchbrief time lost.Furthermore, it was Robichaud who requested the audiencewhen he sought the apology, and it was not a matter of Kagan's calling Robi-chaud into the office to discuss some matter that he had in mind. n Robichaudand his wife gave every indication of testifying honestly to the best of theirrecollections, although mistakenly, I find, as to dates.The fact that Robichaudwas mistaken about the date of his first conference with Kagan, in that he putit in the first part of November instead of in the last of October, does not reflectupon the veracity of the Robichauds.One of the easiest things for any witnessto be confused on is the date when something occurred. And Robichaud wasobviously confused.He at first testified that it was on Friday, December 19, thathe was called to Kagan's office for the second time and that it was on Monday,December 22, when he went back to demand an apology.When shown by a cal-endar that December 19, 1948, was on a Sunday, he said that the date must havebeen December 17. Later, when asked if he was called to Kagan's office thesecond time the same day as the election, which at Penobscot was held on Decem-ber 17, he replied that he was not called that day. I am convinced by all thetestimony that Robichaud was mistaken not as to days of the week or datewithin the month but mistaken as to the month itself.He apparently remem-bered the second conversation as occurring in the month following that in whichthe first interview took place.As he erroneously believed the first one was inNovember, he supposed the second was in December. Actually the first one wasin October.Although the 19th of December was not on a Friday, the 19th ofNovember was.And the 22nd of November was on Monday. As the second peti-tion for election at Old Town was filed on November 15,. Kagan's statement toRobichaud that he had just heard about the second petition for an election makesitmuch more likely that he spoke to Robichaud on November 19 than on December17.Mrs. Robichaud testified that she was called to Kagan's office by her fore-man, whom she identified only as Benny.During the week of November 19 aforeman of the stitching room named Benny Newfeld was separated from Penob-scot.If the apology occurred on November 22 instead of December 20, as Mrs.Robichaud testified, she would have been more likely to suppose that it was Bennywho notified her, for by December 20 she would have been accustomed to her newforeman.On all the evidence I find that the conversations took place substan-tially as related by Robichaud and his wife, but I find that the first one occurred(luring the week of October 29, the second one occurred on Friday, November 19,and the others followed on November 22 and 24.As the language used by Kaganin directing Robichaud to cease passing.out cards differed in Robichaud's andKagan's version mainly in that in Kagan's he made it plain that it was only'while Robichaud and others were working that such activity was prohibited andas no contention was made by the General Counsel that too broad a rule was laiddown in prohibiting union activity, I accept Kagan's explanation of his instruc-tions to Robichaud.2'That Kagan did not refrain from initiating talk about the Union is evident from thetestimony of employee Jack Friedman,who, in response to a question on cross-examination,testified that, before the Penobscot election,Kagan called him aside and told him not toget too active in the Union as he did not think the Union would be good for him. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDBetween 8:30 and 9 a. m. on January 4,1949,Robichaud's foreman,EugeneShorey, came to him and asked him to come to the basement to look at a caseof shoes.Robichaud went with Shorey, and Shorey showed him a case containing18 pairs of shoes bearing stamped inside them the number of a case thatRobichaud had worked upon. Shorey told Robichaud that these were his shoesand that they were a very poor job. Robichaud looked at some of the shoes,admitted that they were not the best, but commented that they were as goodas others that had gone through.28 Shorey then told Robichaud that he wouldhave to let him go.29 Robichaud and Shorey returned to the hand-sewing roomand Robichaud said to Shorey that he knew what he was getting fired for andthat it was not for his work on the shoes. Robichaud packed his tools and wentdownstairs.Before he left the plant, Robichaud spoke to Greenleaf. Robichaud'sand Greenleaf's accounts of their conversation differed slightly.Robichaud tes-tified, and I find, that he asked Greenleaf why he had fired him and that Green-leaf replied, "Your work is not satisfactory . . . furthermore . . . things is get-ting slack and we got to lay you off." Shorey testified that he did not rememberhaving reported Robichaud's discharge to Greenleaf, although he presumed thathe had, as it was his custom to do so. The time of such report, if in fact anywas made, is unknown.However, Greenleaf testified that after Robichaud'sdischarge he next discussed the discharge with Shorey in the afternoon of thatsame day.Yet, according to Robichaud's testimony, Greenleaf knew of Robi-chaud's discharge and gave reasons therefor a few minutes after its occurrence.Furthermore, Kagan quoted Greenleaf as reporting to him within half an hourafter the discharge, "I fired Robichaud...." I am convinced and find thatGreenleaf knew before it happened that Shorey would discharge Robichaud.This was possible only if he directed Shorey to discharge Robichaud orcriticized Shorey in some way which he knew would provoke Shorey into dis-charging Robichaud to escape further criticism himself. In either event, I findthat it was Greenleaf's purpose to discharge Robichaud.Two witnesses called by the General Counsel testified to having overheardconversations between Greenleaf and Kagan relative to Robichaud's discharge.Clarence Witherbee, a hand sewer at Old Town at the time of Robichaud's dis-charge, testified that before Robichaud's discharge (either on the same day orjust before the plant was closed for the holidays), at about 8 or 8:30 a. m. whilehe was standing behind the partition to the men's room, Kagan and Greenleafwere conversing on the other side of the partition by the soaking tank, thatKagan said, "We will have to let Robichaud go because he is getting quite activein the Union," and that Greenleaf replied, "I hate to, because he's a good sewer."Witherbee testified that he could hear no more because someone turned on the28 Shorey testified that Robichaud said the shoes called to his attention were as good as"some of the rest of them."At another point in his testimony,Shorey said, "When Ishowed him these shoes, he admitted they were poor shoes. Right then he said somethingwith the idea that them was as good as the average or as good as I would get or somethinglike that."Robichaud testified that when be looked at the shoes he told Shorey that he hadseen worse shoes, and although not purporting to quote himself, he testified "I couldn't seenothing really wrong with them ; that is, I see worse go through.They were a little onesided."And at another place, "I will admit they are not the best of shoes, but I have seenas bad go through."28On cross-examination, Robichaud testified that Shorey said "he had orders to let mego."Robichaud, on direct examination, quoted Shorey as found in the text above, with noreference to "orders."In Shorey's testimony,he, did not quote himself as using thisexpression.I find that the reference to "orders"made by Robichaud in his cross-examina-tion was the result of a deduction on his part rather than an exact quotation from memory. lOLD TOWN SHOE COMPANY279blower on the shoe drier.This conversation was denied by Kagan and Greenleaf.I credit their denials.Even in the absence of their denials, I would not creditWitherbee's testimony.The latter testified that he did not recognize the voicesbut that he stood on his toes and looked over the partition and saw the speakers.This was proved to be impossible.The driers are started early in the morning,around 6: 30 o'clock, and run all day. If the parties were in the positions de-scribed by Witherbee it would have been impossible for him to hear two peoplespeaking in a Conversational tone of voice while the driers were in operation.The location between the driers and men's room is used constantly by employeesas a place to smoke and visit while waiting for more work. It is not the kindof location that one would expect to be selected for such a confidential conversa-tion as that testified to by Witherbee.Dorothy Hersom, also a hand sewer at Old Town before the strike, testifiedthat she and her stepfather worked at a bench near the opposite end of the roomfrom where Witherbee testified he was when he overhead Greenleaf and Kagan.Hersom testified that during the forenoon of January 4, 1949, Greenleaf andKagan came through the door of the Penobscot plant and stopped to look at acase of shoes nearby, that she overhead Greenleaf say that "it was too bad tofire Joe Robichaud," and that Kagan replied, "What can I do when he is for theUnion, bringing in union papers."Before the hearing, her stepfather had suf-fered a stroke and was unable to testify.The statements which Hersom andher stepfather gave to the Union and the affidavit which Hersom gave to theBoard's field examiner in April 1949 were introduced into evidence.Althoughthese statements and affidavit quote Greenleaf and Kagan in a conversation inthe same place, they make no reference therein to the Union or union papers.On all the evidence I find that the conversation between Kagan and Greenleafdid not take place as Hersom testified.Greenleaf testified that his attention had been called to the case of shoes, onaccount of which Robichaud was discharged, by Charles Crawford, foreman ofthe .making room.Crawford testified that he called Greenleaf's attention to itafter he noticed the poor shoes in it while he was making a regular inspectionof the cases.At this time the shoes had already had the soles stitched on 30Neither Greenleaf nor Crawford looked at all the shoes (18 pairs) in the case.Greenleaf testified that he looked at about 9 pairs, that they were all bad,' andthat he "would not say" that so many bad shoes had gone through at one timebefore or since.Shorey, on the other hand, testified that he had never had wholecases that were bad but that he had had part cases within the previous week ortwo that were bad, that he had found other cases in which half were bad, andthat he had not always discharged the hand sewer therefor. Crawford, whenfirst asked how many bad shoes there were in the case that he called to Green-leaf's attention on that day, testified, "The whole case was bad, what I looked at;I'll say I looked at a half dozen shoes, and they looked bad to me." The oneshe looked at were all together on the top shelf. It appeared to me that bothGreenleaf and Crawford were unjustifiably attempting to make it appear thatall the shoes in the case were bad when they either did not know this to be afact or knew it not to be a fact."Greenleaf testified that he did not criticize Crawford for having permitted the badshoes to have the solesput on.Shorey testified that practically everyone was an inspector.81Later he testified that lielooked at half a dozen pairs andthey wereall bad so heconcludedthat the restwere all bad. 280DECISIONS OF. NATIONAL.LABOR RELATIONS BOARDThree pairs of poorly sewn shoes were removed from the case to keep as evi-dence.This was explained by Greenleaf as being done because at about 2: 30p. in. on the day of Robichaud's discharge some employees,whose indentity hecould not remember,told him that Robichaud had said of his discharge that he wasnot worried and that he would be back.Greenleaf further explained that, notknowing what Robichaud meant by this, he reported it to Kagan,who in turnsaid he did not know what Robichaud meant but that to play safe Greenleafshould take two or three pairs of the shoes from that case and put them to oneside.Kagan,on the other hand, testified that Greenleaf told him of Robichaud'sdischarge about a half hour after it happened and that Greenleaf reported thatRobichaud had said to Shorey, "You didn't fire me for bad work. I'll be back....Well, you fired me while I was active in the Union." Kagan testified thathe then asked Greenleaf why he had discharged Robichaud and that Green-leaf had said, "He made a couple of cases that are the rottenest ones I eversaw."Kagan testified that he told Greenleaf to "keep a few shoes in case itstarts something.""After all,"he testified,"they are going to ask us: `Whereare the shoes that are spoiled.'"That afternoon Greenleaf testified,after he hadgiven his report to Kagan, he told Foreman Crawford to hold a few pairs ofshoes out of the case and let the rest. go through.On cross-examination, Green-leaf testified that those shoes were sold as seconds. .Old Town keeps no recordsof shoes sold as seconds.Crawford testified that when he finds a case with badshoes he will put a tag on it, designating the number of, defective shoes togetherwith the kind of defect and that it is in the packing room that the decision is madewhether or not shoes are to be designated as seconds.He could not rememberwhether or not he had marked the case that Robichaud was discharged for mak7ing.I conclude and find that Greenleaf was not testifying from knowledge whenhe testified that the rest of the shoes were sold as seconds,and find no credible.evidence to prove whether or not they were sold as seconds.Robichaud'swork had,before the day of his discharge,not been regarded asbelow average by Shorey.Although Shorey appeared to be avoiding testifying toofavorably about Robichaud,he. testified on direct examination that Robichaudwas at least average and could be better than average.He testified that he hadcritized Robichaud's work before his discharge but could not remember when,and he testified that the poorly made shoes.which were saved as evidence werenot of the quality expected from .the average worker nor of the quality thatRobichaud was capable of turning out. On cross-examination Shorey testifiedthat he tried to keep an eye on every case to see if a great many bad shoes wentthrough, that more bad shoes of experienced workers than of beginners and ofthose who had been warned went through, and that he saw Robichaud's work anditwent through,"appeared all right."Robichaud was one of the more experienced workers.He had, on occasionsbeen given the task of sewing sample shoes,a job assigned only to the better handsewers.Louis Casey,a former hand sewer at Old Town,who had acted as fore-man for the period between March and November 1947, testified that Robichaudwas then one of the six best hand sewers.There were around 80 hand sewersaltogether.Hand sewers who are paid on a piecework basis, always in a hurry,occasionally get too fast and do "rough"work.There is ample evidence in therecord that most of the hand sewers had work returned to them from time totime for resewing or for criticism, some of them much more than Robichaud.Robichaud testified that. he could remember having had only 2 pairs of shoesreturned to him, 1 in 1947 and 1 in 1948. There is evidence that Robichaud had OLD T'OWAI SHOE COMPANY281.shoes brought to him to have his attention called to some fault of.workmanshipbut not for resewing.There is no evidence,however, that.Robichaud had .beenwarned.that his work was such that he would be discharged if he.did not.im-.prove it.Shorey testified that when Greenleaf called his attention to poor work, ashe sometimes did, he would instruct the hand sewer to correct the fault and, "IfI had corrected the same thing on the same shoe at different times, and it keptcoming back to me, I might discharge that man for it, whoever it might be."This answer suggests that.hand sewers were not discharged.for less thanrepetitive poor work.Shorey testified that he once stopped a hand-sewer frommaking men's shoes for quite a while because of poor workmanship,but he didnot discharge him.Greenleaf,himself, testified,"We do not like to dischargeemployees,and we don't till the last resources.When we have a bad shoe hereand there that has shown up and if an operator tries to correct himself, we willplay along with him. But if it keeps showing up bad work and does not'try tocooperate,why, the man is discharged."The Respondent did not attempt" toshow that its reason for discharging Robichaud was consistently poor work.Shorey testified that Robichaud's remark that he had seen just as good shoes passindicated that Robichaud did not intend to do better work. This would not havebeen a fair interpretation of Robichaud's comment in view of his"admission thatthe shoes he looked at were not good.When an active union employee is discharged for poor work,a question israised as to whether his poor work alone was placed in the scale to be weighedor whether his unionactivitywas added to dip the scale enough to result in, adecision to discharge.If the scale would not have dropped low enough to callfor a discharge but for the added element of his union activity,the dischargewould have to be attributed to unlawful discrimination.Fault may be found'with any employee at some time,for none is perfect.But if that employee is`discharged for that fault when others,who have exhibited as bad or worsefaults, are not discharged,another motive for the,discharge is suggested.Whena foreman who refrains from discharging a hand sewer who does such poorwork consistently that he is taken off of that kind of work,discharges,withoutadvance warning,a hand sewer who has consistently done average work,,at' a.time when fault does show up,itbrings a discrimination into focus. " Whenthat focusing shows up the additional element of the known union activity ofthe discharged employee,such union activity appears to be a factor in his dis-charge.Although there is no direct evidence that Greenleaf knew, when hecalled Shorey down to see the case of shoes, that the shoes were the work ofRobichaud,there is circumstantial evidence of that fact in Greenleaf's knowledgethat Robichaud was discharged when the latter stopped'to ask the reason andin the fact that Greenleaf told Kagan that he had discharged Robichaud.Recordsof which hand sewer worked on a case would have been as available to Greenleafas to Shorey.Itwould have been a simple matter for Greenleaf to watch therecords, wait for a case worked on by Robichaud, and when some poor shoesshowed up,as there was every chance of happening with hand sewers paid on apiecework basis, causing his discharge.My conclusion that this was done is notbased on a comparison of the treatment of Robichaud with that of merely oneother employee.It is based on all the evidence,including but not limited toevidence indicatingthat OldTown normally did not discharge hand sewers forless.than.repetitive bad work.unless the employee,appeared incapable of;evidencethat Greenleaf 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Kagan knew of Robichaud's union- activities and looked upon him as theprincipal union protagonist evidence of Kagan's antipathy for Robichaud andthe Union ; evidence of Greenleaf's unsuccessful effort to dissuade Robichaud..from organizing the plant ; the inconsistencies in the testimony of Greenleaf,Kagan, Shorey, and Crawford, indicating an effort on the part of one or more ofthem to conceal the truth. On all the evidence and my evaluation of the honestyand reliability of the testimony from my observation of the witnesses, I find thatbut for his union activity Robichaud would not have been discharged on January4, 1949. I find that, by such discharge, Old Town discriminated in regard to hishire and tenure of employment in violation of Section 8 (a) (3) of the Act.3.The layoff of Andrew PoirierAndrew Poirier was employed by Penobscot in the latter part of July 1948 asan antiquer.Antiquing involves a process of dyeing, treating, and polishing theleather on shoes by one operationAs it is necessary to exercise care in obtainingan even color and avoid covering stitches, it requires a little practice before onecan do the job well and it requires somewhat longer to acquire speed, necessaryto earn the rate paid .32 I find that the job is one requiring minor skill, but thatsuch skill can be acquired fast enough so that the Respondents do not bother tohire persons already skilled for the job.Poirier took some part in union activities at the time of the union election inDecember 1948. Later he was selected as steward for his department. In thatcapacity he spoke several times with Superintendent Aloes and once with Kaganabout a grievance concerning poor light.On April 8, 1949, Poirier was notified that he was laid off.His forelady toldhim it was because work was slack. He asked if he was being discharged becauseof the Union. She answered that it was not. He then called her attention tothe fact that on the basis of seniority there was a woman named Michaud whowas junior to him. The forelady said that Michaud had worked before.A few days after his layoff, Poirier was elected temporary president of theUnion at Penobscot and be sat in on bargaining meetings beginning with that ofMay 17,1949.At the June 1 meeting Fecteau asked Kagan if Poirier could get hisjob back.Kagan said they were slow right then but suggested he come to theplant a few days later and he would speak to Superintendent Aloes about it.As suggested, Poirier went to the plant and spoke with Aloes. Aloes called Kaganwho said he was sorry but he could not give Poirier a job at that time.strike.At the end of the strike he made application for reinstatement with therest of the strikers.Old Town refused to reinstate Poirier, giving the reasonthat Poirier was not an employee when the strike started.Kagan testified that in making layoffs in unskilled (or minor) operations, theRespondents lay employees off by seniority, whereas they lay off employees ac-cording to ability in skilled operations.Antiquing was one of the operations onwhich the seniority practice was followed.The Respondents have no practice ofrecalling those who have worked on minor operations and have been laid off.If they happen to apply when they are needed they are reemployed.At the time Poirier was laid off, another antiquer was also laid off. The girlmentioned by Poirier as his junior at the. time of the layoff, Modeste Michaud,32Kagan testified that it took only half a day to train the operator,but that it took about'2 weeks to acquire speed.Poirier and another antiquer testified that it took 4 or 5 monthsto acquire skill.The Respondents classify antiquing as a nonskilled job. OLD TOWNISHOE.COMPANY283was first employed on January 4, 1946, and was employed fora few months duringeach year thereafter.AlbertWeinstein, office manager of both Respondents,explained that she was absent periodically because of chronic illness and that thepolicy in such cases is to let the employees come back at their former seniority.There was evidence that besides the two antiquers who were laid off, six otheremployees were laid off on the same day and many others were laid off duringthe latter part of March and the first of April.On all the evidence, I find that Poirier was not laid off because of his unionmembership and activity and, as there was no evidence that work was availablefor him on the occasions when he applied for employment, I find that he was notdiscriminatorily denied reemployment.As his layoff was not discriminatory,the Respondents were not obliged to reinstate him at the end of the strike.unlessthey had work available for him. It was not shown that they had.C. Interference, restraint, and coercionThe Old Town.complaint alleged that Old Town interferred with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act by questioning employees regarding their union activities and bythreatening employees with loss of employment if the Union was successful in itsorganizational efforts.The only evidence of the former was Robichaud's testimony that Kagan ques-tioned him in November 1948 by saying, "I understand you are president of theUnion," and questioning him about his union views. Although Kagan had noright to question Robichaud about his union activity, he had a right to criticizeRobichaud for interrupting work to pass out cards and to instruct him not to doso.The pleadings do not allege, and no contention is made, that Kagan laid downa rule against solicitation which was too broad.. No finding is made that it was.Although the form of Kagan's sentence concerning Robichaud's being president ofthe Union was that of a statement rather than of a question, it was apparentlyintended to and did elicit a reply. I find that this was a question and thatKagan's questioning. constituted interference with rights of employees guaranteedin Section 7 of the Act 33 Kagan had already been informed of Robichaud's pass-ing out cards before he called him in to reprove him, so I do not interpret Kagan'sstatement in this respect as questioning but merely as.a preliminary statement.The only evidence that might be argued to support the allegation of a threatof loss of employment, was Robichaud's testimony that Greenleaf told him at hishome that if the Union came into the plant they might both lose their jobs. Ideduce from Robichaud's testimony, which probably did not quote the exact wordsnor all the words that Greenleaf used, that Greenleaf was making an argumentthat the effect of the Union in the plant might be added expense which the OldTown plant could not afford, and, if operations were too expensive, the plant couldnot operate and would have to close down. I do not interpret this as a threat.It is more in the nature of an opinion, which Greenleaf was privileged to ex-press.94I find that Old Town did not threaten its employees with loss of employ.ment if the Union was successful in its organization.The only allegation of interference, restraint, or coercion in the Penobscotcomplaint was that of soliciting employees to return to work during the strike.saStandard-Coosa-Thatcher Co.,85 NLRB 1358.34Mylan-Sparta Company,Inc.,78 NLRB 1144. 284 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe'evidence supported this allegation.That such conduct constitutes a viola-tion of Section 8 (a) (1) is now too well settled to require further comment'sIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents as set forth in Section III, above, occurring'inconnection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to, and have prolonged, labordisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYAs it has been found that the Respondents have engagedin unfair laborpractices, it will be recommended that the Respondents cease and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act.I have found that the Respondents violated the Act inrefusing to bargainwith the Union during and after the strike, by failing and refusing to reinstateall strikers upon request, and that Old Town has violated the Act by questioningJoseph Robichaud about his union activities, and by later discharging himtherefor.I am of the opinion, upon the entire record in this case, that thecommission' in the future of other unfair labor practices may be anticipatedfrom the Respondents' conduct. in the past. I shall, therefore, recommend thatthe'. Respondent cease and desist from in any other manner infringing upon therights guaranteed to its employees in Section 7 of the Act.,The Respondents reinstated some of the strikers beginning on August 16, theday after the termination of the strike.The complaint has already beendismissed as to them.Request. for reinstatement was made by the strikers inthree ways : In person, by personal written application, and by blanket requestby the Union. The latter was sufficient to oblige the Respondents to offerreinstatement to all the strikers who had concertedly ceased working on June14, 1949.The Respondents have, upon various dates after August 16, eitheroffered reemployment or actually reemployed a large proportion of the strikers.Some of the exhibits in evidence, all supplied by the Respondents, show con-flicting dates of reinstatement or offer thereof as to some employees.Otheremployees may, since the hearing, have been offered reinstatement.Ratherthan recommending back pay to the reinstated employees by name and to aspecific date in each individual instance, therefore, I shall recommend that theRespondents make whole each of the strikers who has been reinstated or offeredreinstatement to this former or substantially equivalent position for any losssuffered, by paying to each a sum of money equal to that which he would normallyhave earned as wages between the date of his request for reinstatement and theoffer of the respective Respondent to reinstate him, less his net earnings duringthis. period uThe names of those employed just before the strike who werereinstated before the hearing are listed in Appendix B attached hereto.a7aeAnchor Rome Mills,Inc.,86 NLRB 1120;Kansas Milling Company,86 NLRB 925;Cincinnati Steel CastingCo., 86 NLRB 592;Olin Industries, ,Inc.,86 NLRB 203;CatheyL'iimber Company,86 NLRB 157;Sam 'l Bingham's .on Mfg.Co., 80. NLRB 1612;Rock-'woodStoveWorks, 63 NLRB 1297.36Crossett Lumber Company,8 NLRB 440.87 I have purposely omitted the names' of those whom the'employees on the date of the strike, because of their earlier separation. OLD TOWNS SHOE COMPANY285Old Town has failed to reinstate or to offer reinstatement to about12 strikers,and Penobscot has failed' to reinstateor offer reinstatement to about 39.strikers.One of these,GeorgianaLa Plant, an Old Townemployee,wasoffered and refused a job at Penobscot similar to her former job at Old Town:An offer by Penobscot, technically, is not one by Old Town.Although in theinstant case there is such a close connection between the two plants that work-ing in one could easily prove to be substantially equivalent to working in theother, I believe it is better not to establish a precedent which could be mis-understood ; so no exception will be made in La Plant's case. Actually thereshould be little difference in cost to the Respondent Old Town because,unlessthere was good cause for La Plant's rejection of the offer of a job at Penobscot,her rejection thereof may be deemed to be a wilfully incurredloss and shewould not be entitled to back pay thereafter.This is a matter that can beworked out in the compliance stage of the case. I shall, therefore, recommendthat Old Town and Penobscot, respectively,offerto each of the employees listedin Appendix C (Old Town) and D- (Penobscot) reinstatement to his former orsubstantially equivalent position", without prejudice to his seniority or otherrights and privileges, if necessarydismissingall replacements hired on or afterJune 15, 1949, who were not employees of the respective Respondents on that date.The evidence shows that the jobs of some of the strikers have been done awaywith for business reasons.The evidence does not, however, show that there wasnot substantially equivalent employment available for such employees.Theevidence does show that it was the custom when there was no work for anemployee doing one kind of minor operation to transfer him to another minoroperation.The existence or nonexistence of substantially equivalent jobs isa question that may be solved in the compliance stage of these. proceedings.The record shows that Carlton Agrell, a Penobscot employee, was in the armyat the time of the hearing. In his case it will be recommended that, upon reap-plication by said Agrell within ninety (90) days 3' after his discharge from theUnited States Army, Penobscot shall then offer him reinstatement to his formeror substantially equivalent employment as herein otherwise provided.Itwill further be recommended that the Respondents make whole theirrespective employees whose names are listed in Appendices C and D for anyloss they may have suffered as a result of the discrimination against them, bypayment to each of them of a sum of money equal to the amount which hewould normally have earned as wages from the date of the application forreinstatement. made by hior on his behalf to the date of the respective Respondents' offer of reins tat ment, less his net, earnings during this period.40As it has been found the the Respondent Old Town discriminated in regardto the hire and tenure of mployment of Joseph Robichaud, it will be recom-mended that Old Townreinstate him to his former or substantially equivalentposition 41 without prejudice to his seniority or other rights and privileges and.'a SeeThe Chase National Bank of the CityofNew York,San Juan, Puerto Rico, Branch,65 NLRB 827, 829.30 See 50 USCA App., Sees. 308,352, 357.40 See footnote 34,.supra.In, the case of Agrell there shall be excluded from.the back-pay period stated above,the period from the time he became unavailable, .for employmentbecause of his induction Into the army to a date five(5) days after his timely applicationfor reinstatement after his discharge from the army.There shall also be excluded theperiod duringwhichDaigle was unavailable for. employment because of his being in jail.41See footnote 38,supra. 2815,DECISIONS OF, NATIONAL- LABOR RELATIONS BOARDmake him whole for any loss he may have-suffered from January 4, 1949, thedate of the discrimination against him, to the date of the said Respondent's offerof reinstatement, less his net earnings `2 during said period.It will be further recommended that the complaints be dismissed as to AndrewPoirier and Maurice Duplissis, whose layoff and non reinstatement, respectively,have been dealt with above, and also as to the following employees named in thecomplaints who, the evidence shows, were not employed by the Respondents atthe commencement of the strike, or were never employed : Dorothery Bushey(never employed), listed as an Old Town employee; and Alfreda Doucette andClara Dubay (both shown to have been terminated on June 9, 1949), Mary Madore(terminated April 21, 1949), James Pelletier (not employed), Louis PhilipLaMarre (terminated April 22, 1949), Antoinette Lajoie (never employed), LouiseLa Belle (never employed), all listed in the complaint as Penobscot employees.As it has been found that-the Respondents have refused to bargain with theUnion after July 21, 1949, it will be recommended that the Respondents bargainwith the Union on request, and if an agreement is reached, embody such under-standing in a signed contract.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CoNCLusIons of LAw1.United Shoe Workers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.All production and maintenance employees at the shoe factory of the Re-spondent Old Town in Old Town, Maine, including employees in the stitchingdepartment who work in Bangor, Maine, but excluding clerical employees andsupervisors, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.3.All production and maintenance employees of the Respondent Penobscot,but excluding executives, foremen, office, and clerical employees, guards, pro-fessional employees and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act.4.United Shoe Workers of America, CIO, was on March 31, 1949, and at alltimes thereafter has been, the exclusive representative of all the employees in theappropriate unit described in paragraph 2 of these conclusions for the purposesof collective bargaining within the meaning of Section 9 (a) of the Act.5.United Shoe Workers of America, CIO, was on December 17, 1948, and atall times thereafter has been, the exclusive representative of all the employeesin the appropriate unit described in paragraph 3 of these conclusions for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.6.By refusing on and after July 21, 1949, and at all times thereafter to bar-gain collectively with United Shoe Workers of America, CIO, as the exclusiverepresentative of their employees in the above-described appropriate units, theRespondents have engaged in, and are engaging in, unfair labor practices, withinthe meaning of Section 8 (a) (5) of the Act.7.By discriminating in regard to the hire and tenure of employment of JosephRobichaud and of the employees listed in Appendices B, C, and D, thereby dis-42 See footnote 36,supra. OLD TOWNS SHOE COMPANY287'couraging membership in a labor organization,the Respondents have engagedin, and are engaging in, unfair labor practices within the meaning of Section8 (a) (3) of the Act.-8.By the foregoing unfair labor practices and by interfering with, restrain-ing, and coercing their employees in the exercise of the rights guaranteed inSection 7 of the Act,the Respondents have engaged in and are engaging in unfarlabor practices within the meaning of Section 8(a) (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.10.The Respondents have not discriminatedin regard to the hire and tenureof employment of Andrew Poirier, Maurice Duplissis,Dorothy Bushey,AlfredaDoucette,Clara Dubay, Mary Madore, James Pelletier,Louis Philip LaMarre,Antoinette Lajoie, and Louise LaBelle.[Recommended Order omitted from publication in this volume.]